Exhibit 10.27

PROGRAM SERVICES AGREEMENT

between

ING Life Insurance and Annuity Company

and

ABA Retirement Funds



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

  

DEFINITIONS

   1

1.01

  

“ABA”

   1

1.02

  

“ABA Members Collective Trust”

   2

1.03

  

“ABA Members Pension Plan”

   2

1.04

  

“ABA Members Plans”

   2

1.05

  

“ABA Members Retirement Plan”

   2

1.06

  

“ABA RF”

   2

1.07

  

“ABA RF Program Services Unit”

   2

1.08

  

“Affiliate”

   2

1.09

  

“Aggregate Recordkeeping Plan”

   2

1.10

  

“Annual Sales and Marketing Plan”

   2

1.11

  

“Board”

   2

1.12

  

“Business Day”

   2

1.13

  

“Cause”

   3

1.14

  

“Code”

   3

1.15

  

“Date of Termination”

   3

1.16

  

“Effective Date”

   3

1.17

  

“Employer”

   3

1.18

  

“ERISA”

   3

1.19

  

“Extension Period”

   3

1.20

  

“Fund”

   3

1.21

  

“Good Order”

   3

1.22

  

“Indemnified Person”

   3

1.23

  

“Individual Recordkeeping Plan”

   3

1.24

  

“ING”

   3

1.25

  

“Investment Advisor”

   4

1.26

  

“Investment Fiduciary”

   4

1.27

  

“Investment Option”

   4

1.28

  

“IPS”

   4

1.29

  

“Major Vendor”

   4

1.30

  

“Master Plan”

   4

1.31

  

“Master Trust”

   4

1.32

  

“Non-Master Plan”

   4

1.33

  

“Northern Trust”

   4

1.34

  

“Northern Trust Agreement”

   4

1.35

  

“Notice of Termination”

   4

1.36

  

“NTI”

   5

1.37

  

“Participant”

   5

1.38

  

“Participant Account”

   5

1.39

  

“Plan”

   5

1.40

  

“Plan Account”

   5

1.41

  

“Pooled Trust”

   5

1.42

  

“Prior Plan Account”

   5

1.43

  

“Program”

   5

 

i



--------------------------------------------------------------------------------

1.44

  

“Program Data and Records”

   5

1.45

  

“Program Interface Agreement”

   5

1.46

  

“Program Trustee”

   6

1.47

  

“Purchase Order”

   6

1.48

  

“Qualified Bar Association”

   6

1.49

  

“Qualified Employer”

   6

1.50

  

“SEC”

   6

1.51

  

“Self-Managed Option”

   6

1.52

  

“Service Standards”

   6

1.53

  

“State Street”

   6

1.54

  

“State Street Agreement”

   6

1.55

  

“Transfer Completion Date”

   6

1.56

  

“Trust”

   7

ARTICLE 2

  

MAINTENANCE OF TRUSTS AND PLANS

   7

2.01

  

Establishment and Maintenance of the ABA Members Collective Trust and the
Trusts.

   7

2.02

  

Necessary Amendments to Trusts and ABA Members Plans and Trusts.

   7

2.03

  

Other Amendments to the Trusts and ABA Members Plans.

   8

2.04

  

Notice to Employers of Amendments.

   8

2.05

  

Assistance to Employers.

   8

2.06

  

Plan Interpretation.

   9

ARTICLE 3

  

SERVICES WITH RESPECT TO PLAN ADMINISTRATION AND INVESTMENT OPTIONS

   9

3.01

  

Plan Recordkeeping.

   9

3.02

  

Forms/Administrator’s Guide.

   10

3.03

  

Telephone Service.

   10

3.04

  

Internet Services.

   10

3.05

  

Assistance with Respect to Investment Options.

   11

3.06

  

Recorded Information Concerning Investment Options.

   11

3.07

  

Communication with Participants and Investment Fiduciaries.

   11

ARTICLE 4

  

SERVICES WITH RESPECT TO TRUSTS AND PLANS

   12

4.01

  

Plan Records.

   12

4.02

  

Additional Records for Individual Recordkeeping Plans.

   12

4.03

  

Additional Records For Plans Under ABA Members Pension Plan.

   12

4.04

  

Tax Penalties on Distributions.

   13

4.05

  

ING as Payor.

   13

4.06

  

Account Statements.

   13

4.07

  

Forms 5500, Annual Reports and Other Information.

   14

4.08

  

Section 415 Monitoring.

   14

4.09

  

Section 401(k) and 40l(m) Testing.

   14

4.10

  

Additional Monitoring and Testing.

   15

4.11

  

SEC Compliance Matters.

   15

4.12

  

Written Communications to Employers, Participants and Investment Fiduciaries.

   15

 

ii



--------------------------------------------------------------------------------

4.13

  

Record Retention.

   15

4.14

  

Address for Communications to Participants.

   16

4.15

  

Plan Administrator and Fiduciary.

   16

4.16

  

Other Requirements.

   16

ARTICLE 5

  

SALES AND MARKETING SERVICES TO BE PROVIDED BY ING

   16

5.01

  

Sales and Marketing Requirements and Establishment of Annual Sales and Marketing
Plan and Goals.

   16

5.02

  

Sales and Marketing Reports.

   17

5.03

  

State Bar and Local Endorsement Program.

   17

5.04

  

ABA RF’s Review of Sales and Marketing Materials.

   17

ARTICLE 6

  

SALES AND MARKETING SUPPORT TO BE PROVIDED BY ABA RF

   18

6.01

  

Endorsement.

   18

6.02

  

Bar Association Meetings.

   18

6.03

  

Workshops and Seminars.

   18

6.04

  

Introductions.

   18

6.05

  

Inclusion in ABA Mailings.

   18

6.06

  

Access to ABA Research.

   18

6.07

  

ABA Membership Lists.

   18

6.08

  

ABA Disclaimer.

   18

6.09

  

Payment of Expenses.

   18

ARTICLE 7

  

REPORTS TO ABA RF

   19

7.01

  

Investment Option Reports.

   19

7.02

  

Fee Reports.

   19

7.03

  

Program Participation Reports.

   19

7.04

  

Transfer Reports.

   19

7.05

  

Service Reports.

   19

7.06

  

Timing of Reports.

   19

7.07

  

Survey Reports.

   19

7.08

  

Meetings.

   20

ARTICLE 8

  

REVIEW OF COMMUNICATIONS MATERIAL AND COMMUNICATIONS BY ABA RF

   20

8.01

  

Communications Personnel.

   20

8.02

  

ABA RF’s Review of ING Communication Material.

   20

8.03

  

Communications by ABA RF.

   21

ARTICLE 9

  

ADDITIONAL AGREEMENTS AND COVENANTS OF ING

   21

9.01

  

Program Recordkeeper Interface.

   21

9.02

  

Service Standards.

   21

9.03

  

ABA RF Program Services Unit.

   22

9.04

  

Financial Condition and Organization.

   23

9.05

  

Insurance.

   23

 

iii



--------------------------------------------------------------------------------

9.06

  

Approval of Major Vendors.

   23

9.07

  

Indemnification of ABA RF by Major Vendors.

   24

9.08

  

Non-Competition.

   24

9.09

  

Confidentiality.

   24

9.10

  

Copyright of Program Data and Records, Trusts and ABA Members Plans; Trademarks.

   25

9.11

  

Technology.

   25

9.12

  

Notice of Change in Status or Regulatory Action.

   26

9.13

  

Performance by Affiliates.

   26

9.14

  

Authorization.

   26

9.15

  

Business Continuity.

   27

ARTICLE 10

  

FEES AND EXPENSES

   27

10.01

  

ING’s Fees.

   27

10.02

  

Additional Services.

   28

ARTICLE 11

  

LIMITATION OF LIABILITY AND INDEMNIFICATION

   28

11.01

  

Limitation of Liability for Instructions from Participants, Employers or
Investment Fiduciaries.

   28

11.02

  

Limitation of Liability For Instructions From ABA RF.

   28

11.03

  

Limitation of Liability for Acts of Third Parties.

   28

11.04

  

Indemnification.

   29

11.05

  

Counsel for Indemnified Persons.

   29

11.06

  

Contribution.

   29

11.07

  

Enforcement of Rights.

   30

11.08

  

Joint Defense Arrangements.

   30

11.09

  

Supplemental Indemnification.

   30

11.10

  

Interests of ABA Members Collective Trust, Trusts and ABA Members Plans.

   30

11.11

  

Payment of Expenses.

   31

11.12

  

Error.

   31

ARTICLE 12

  

TERMINATION OF AGREEMENT

   31

12.01

  

Termination by ING.

   31

12.02

  

Termination For Cause by ING.

   31

12.03

  

Termination by ABA RF.

   32

12.04

  

Consent to Termination.

   32

12.05

  

Notice of Termination.

   32

12.06

  

Extension Period.

   32

12.07

  

Conversion.

   32

12.08

  

Transfer to Successor Recordkeeper.

   32

12.09

  

Maintenance and Disposition of Program Data and Records.

   33

ARTICLE 13

  

MISCELLANEOUS

   33

13.01

  

Plan Disqualification.

   33

13.02

  

Agents of ABA RF.

   33

 

iv



--------------------------------------------------------------------------------

13.03

  

Good Faith.

   33

13.04

  

Compliance with Laws.

   33

13.05

  

Audits.

   34

13.06

  

Amendment.

   34

13.07

  

Assignment; Change of Control.

   34

13.08

  

No Third Party Beneficiaries.

   35

13.09

  

Choice of Law.

   35

13.10

  

Resolution of Disputes.

   35

13.11

  

Notice.

   36

13.12

  

Use of Electronic Media.

   37

13.13

  

Severability of Provisions.

   37

13.14

  

Waiver.

   37

13.15

  

Captions.

   37

13.16

  

Action by ABA RF.

   37

13.17

  

Construction of Terms.

   38

13.18

  

Execution in Counterparts.

   38

13.19

  

Entire Agreement.

   38

13.20

  

Force Majeure.

   38

 

v



--------------------------------------------------------------------------------

THIS PROGRAM SERVICES AGREEMENT (the “Agreement”) is entered into on
            , 2008, by and between ING Life Insurance and Annuity Company
(“ING”) and the ABA RETIREMENT FUNDS (“ABA RF”).

W I T N E S S E T H:

WHEREAS, ABA RF sponsors the ABA Retirement Funds Program (the “Program”) under
which it has established the American Bar Association Members Defined Benefit
Pension Plan (the “ABA Members Pension Plan”), the American Bar Association
Members Retirement Plan (the “ABA Members Retirement Plan”), the American Bar
Association Members Retirement Trust (the “Master Trust”) and the American Bar
Association Members Pooled Trust for Retirement Plans (the “Pooled Trust”); and

WHEREAS, pursuant to an Administrative and Investment Management Agreement
between ABA RF and State Street Bank and Trust Company (“State Street”), as
amended and restated effective November 18, 2002 (the “State Street Agreement”),
as amended, State Street has been responsible for performing trustee,
investment, recordkeeping, communications and sales and marketing services for
the Program;

WHEREAS, ING Institutional Plan Services, LLC, a Delaware limited liability
company and formerly called Citistreet, LLC (“IPS”), has performed the
recordkeeping, communications and sales and marketing services with respect to
the Program pursuant to the Administrative Services Agreement, dated as of
April 1, 2000, between State Street and Citistreet, LLC, a Delaware limited
liability company, as contemplated by Exhibit A to the State Street Agreement;

WHEREAS, pursuant to Sections 15.01 and 15.03 of the State Street Agreement, ABA
RF and State Street each have the right to terminate the State Street Agreement
by notice to the other party as specified therein;

WHEREAS, on August 15, 2008, ABA RF entered into an agreement with another
vendor whereby such vendor shall provide the trustee and fiduciary investment
services for the Program previously provided by State Street pursuant to the
State Street Agreement;

WHEREAS, ABA RF desires to engage ING to perform the recordkeeping,
communications and sales and marketing services for the Program for which State
Street previously was primarily responsible; and

WHEREAS, ABA RF and ING desire to establish their relationship pursuant to this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and undertakings, and subject to the terms and conditions,
hereinafter set forth, the parties hereto agree as follows:

ARTICLE 1 DEFINITIONS

1.01 “ABA” means the American Bar Association and any successor thereto.

 

1



--------------------------------------------------------------------------------

1.02 “ABA Members Collective Trust” means the American Bar Association
Members/Northern Trust Collective Trust, a group trust established and
maintained pursuant to a Declaration of Trust, dated July 1, 2009 or such other
date as may be mutually agreed upon by Northern Trust, NTI and ABA RF, in a form
approved by ABA RF, as an amendment and restatement of, or otherwise as
successor to, the American Bar Association Members/State Street Collective Trust
as in effect at the close of business on the day before the Effective Date, and
maintained by Northern Trust for the purpose of providing certain Investment
Options to Participant Accounts and Plan Accounts under the Program.

1.03 “ABA Members Pension Plan” means the American Bar Association Members
Defined Benefit Pension Plan, as amended and in effect from time to time.

1.04 “ABA Members Plans” means the ABA Members Pension Plan and the ABA Members
Retirement Plan, collectively.

1.05 “ABA Members Retirement Plan” means the American Bar Association Members
Retirement Plan, as amended and in effect from time to time.

1.06 “ABA RF” means the ABA Retirement Funds, an Illinois not-for-profit
corporation, and any successor through which qualified retirement plans are
offered to Qualified Employers.

1.07 “ABA RF Program Services Unit” means the program services unit of ING
described in Section 9.03.

1.08 “Affiliate” means any person or entity, including any general partnership,
limited partnership, corporation, joint venture, business trust, limited
liability partnership, limited liability company or similar organization, that,
directly or indirectly, controls, is controlled by, or is under common control
with ING.

1.09 “Aggregate Recordkeeping Plan” means (a) any Master Plan established
pursuant to the ABA Members Pension Plan except as to any Prior Plan Accounts
under such Master Plan or (b) any Non-Master Plan with respect to which the
Program Trustee has not agreed to maintain separate accounts for the
Participants.

1.10 “Annual Sales and Marketing Plan” means the sales and marketing plan
submitted by ING to ABA RF pursuant to Section 5.01, as such plan is amended and
in effect from time to time.

1.11 “Board” means the Board of Directors of ABA RF, or the comparable governing
body of any successor thereto.

1.12 “Business Day” means any day on which the New York Stock Exchange is open
for trading. Any other reference in this Agreement to a “day,” “week,”
“quarter,” or “year” shall mean, respectively, a calendar day, a calendar week,
a calendar quarter or a calendar year.

 

2



--------------------------------------------------------------------------------

1.13 “Cause” means behavior by ABA RF that is described in Section 12.02 which
gives ING certain rights with respect to this Agreement.

1.14 “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time.

1.15 “Date of Termination” means the date specified in the Notice of Termination
delivered pursuant to Section 12.01 or 12.03, as applicable, as the date as on
which this Agreement shall terminate.

1.16 “Effective Date” means May 1, 2009 or such earlier date as may be agreed to
by the parties.

1.17 “Employer” means (a) any Qualified Employer that maintains a Plan and
(b) any successor to any such Qualified Employer that agrees, or is required by
operation of law, to continue the Plan.

1.18 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time.

1.19 “Extension Period” means the period immediately following the Date of
Termination during which ING, at the written request of ABA RF, is obligated to
perform its obligations and is entitled to exercise its rights under this
Agreement pursuant to Sections 12.05 and 12.06.

1.20 “Fund” means any Investment Option that is a collective investment fund
established from time to time under the ABA Members Collective Trust.

1.21 “Good Order” means ING’s receipt of data, information, approvals and
authorizations that conform to ING’s reasonable instructions, as mutually agreed
to by the parties, to Employers, Participants, or Investment Fiduciaries, as the
case may be, regarding the timing, form and method of transmission of
information, consents or assets relevant to the various services provided under
this Agreement and which shall be communicated to Employer Firms.

1.22 “Indemnified Person” means any person or entity entitled to indemnification
pursuant to Sections 9.07 and 11.04.

1.23 “Individual Recordkeeping Plan” means (a) any Master Plan established
pursuant to the ABA Members Retirement Plan, (b) any Master Plan established
pursuant to the ABA Members Pension Plan but only with respect to Prior Plan
Accounts and (c) any Non-Master Plan with respect to which the Program Trustee
has agreed to maintain separate accounts for Participants.

1.24 “ING” means ING Life Insurance and Annuity Company, a Connecticut
corporation. References to ING shall include references to Affiliates of ING,
including, without limitation, IPS.

 

3



--------------------------------------------------------------------------------

1.25 “Investment Advisor” means any person or entity in the business of acting
as a fiduciary providing investment allocation advice to participants in various
retirement plans to make recommendations, or provide investment advice, to
Participants regarding the allocations of the assets held on their behalf under
the Trusts among the Funds.

1.26 “Investment Fiduciary” means in the case of a Plan Account, the person or
entity having investment discretion with respect to the investment in, and
allocation among, Investment Options of the assets of such Plan Account.

1.27 “Investment Option” means any investment offered to, or obtained for
Participant Accounts or Plan Accounts under the Program, including, without
limitation, the Self-Managed Option.

1.28 “IPS” means ING Institutional Plan Services, LLC, a Delaware limited
liability company.

1.29 “Major Vendor” means any person or entity providing material services to
the Program that ING has engaged for the benefit of the Program to provide
customer services, sales and marketing services, Plan or Participant
recordkeeping services, communications services, actuarial services or paying
agent services (provided, that such paying agent services shall be performed by
a party other than Northern Trust or State Street).

1.30 “Master Plan” means any employee benefit plan established and maintained by
a Qualified Employer pursuant to either of the ABA Members Plans.

1.31 “Master Trust” means the trust maintained under the ABA Members Plans,
known as of the Effective Date as the American Bar Association Members
Retirement Trust, as amended and in effect from time to time.

1.32 “Non-Master Plan” means any employee benefit plan (other than a Master
Plan) that is established and maintained by a Qualified Employer, and with
respect to which the Pooled Trust has been adopted.

1.33 “Northern Trust” means The Northern Trust Company, a banking corporation
organized and existing under the laws of the State of Illinois, and any entity
that succeeds to Northern Trust’s obligations under the Northern Trust Agreement
by operation of law or to which such obligations are otherwise assigned with the
consent of ABA RF. References to Northern Trust hereunder shall, where
appropriate, be deemed to include NTI for any period during which NTI is the
Program Trustee.

1.34 “Northern Trust Agreement” means the Fiduciary Investment Services
Agreement among Northern Trust, NTI and ABA RF, dated August 15, 2008, as
amended.

1.35 “Notice of Termination” means a written notice delivered by ING or by ABA
RF pursuant to Section 12.01 or 12.03, as applicable, declaring an intent to
terminate this Agreement.

 

4



--------------------------------------------------------------------------------

1.36 “NTI” means Northern Trust Investments, N.A., a national banking
association with trust powers, and any entity that succeeds to NTI’s obligations
under the Northern Trust Agreement by operation of law or to which such
obligations are otherwise assigned with the consent of ABA RF.

1.37 “Participant” means any person for whom benefits under a Plan are provided
under the Trusts including, where the context so requires, (a) a beneficiary
designated under the terms of a Plan to receive a benefit after the death of a
Participant and (b) a person designated by an Employer in writing to ING as
having been determined by the Employer to be an alternate payee entitled to
benefits under the Trust in accordance with a qualified domestic relations order
as defined in Section 414(p) of the Code.

1.38 “Participant Account” means any account established and maintained for a
Participant, in the case of a Plan for which the Participant is authorized to
direct the investment in, and allocation among, Investment Options of the
amounts attributable to such Participant’s accounts in the Plan (or applicable
portion thereof).

1.39 “Plan” means a Master Plan, Non-Master Plan, or both, as the case may be.

1.40 “Plan Account” means any account established and maintained for a Plan, in
the case of a Plan (or portion thereof) for which Participants are not
authorized to direct the investment in, and allocation among, Investment
Options.

1.41 “Pooled Trust” means the trust maintained under the Program to hold assets
of Non-Master Plans, known as of the Effective Date as the American Bar
Association Members Pooled Trust for Retirement Plans, as amended and in effect
from time to time.

1.42 “Prior Plan Account” means any account established and maintained for
amounts attributable to accounts under another qualified plan and transferred to
the Program Trustee of the Master Trust in accordance with applicable provisions
of a Master Plan under the ABA Members Pension Plan.

1.43 “Program” means the program sponsored by ABA RF for Qualified Employers
that provides for administrative, recordkeeping, custodial and investment
services and includes the ABA Members Plans, the Trusts and the Investment
Options, known as of the Effective Date as the ABA Retirement Funds Program, as
amended from time to time.

1.44 “Program Data and Records” means (a) all Participant, Plan, Employer and
Investment Fiduciary records acquired by, provided to, created by or maintained
by ING pursuant to this Agreement, (b) all information and data made available
to ING by any Major Vendor engaged by ING in connection with performing service
for the benefit of the Program, (c) all reports compiled by ING (or any person
engaged by ING) pursuant to, or otherwise in the course of performing its
obligations under, this Agreement and (d) all data, records and other
information derived from any of the foregoing.

1.45 “Program Interface Agreement” means the agreement entered into between ING
and the Program Trustee pursuant to Section 9.01.

 

5



--------------------------------------------------------------------------------

1.46 “Program Trustee” means the organization or entity engaged by ABA RF to
provide trustee services for the Program.

1.47 “Purchase Order” means an agreement entered into between ING and ABA RF or
an Employer, as the case may be, pursuant to which additional services or a
service modification shall be provided to ABA RF or such Employer. Such Purchase
Order shall (i) be in a form mutually agreed to by the parties thereto;
(ii) include, without limitation, a detailed description of such additional
services or service modification, date of implementation of such additional
services or service modification, and related additional fees, if applicable and
(iii) be executed by authorized representatives of the parties thereto.

1.48 “Qualified Bar Association” means an organization that is represented in
the House of Delegates of the ABA.

1.49 “Qualified Employer” means (a) any sole practitioner, partnership,
corporation, limited liability partnership, limited liability company or
association engaged in the practice of law, provided that the sole practitioner
or at least one partner of the partnership, one shareholder of the corporation
or one member of the limited liability partnership or company is a member or
associate of the ABA or of a Qualified Bar Association, (b) the ABA, (c) any
Qualified Bar Association, and (d) any organization that does not engage in the
practice of law but is closely associated with the legal profession, which
receives the approval of ABA RF, and which has as an owner or a member of its
governing board a member or associate of the ABA.

1.50 “SEC” means the Securities and Exchange Commission and any successor
thereto.

1.51 “Self-Managed Option” means the Investment Option available under the
Trusts, pursuant to which a Participant or Investment Fiduciary may designate
the investment of assets of a Participant’s account or of a Plan, as the case
may be, in securities (other than those issued by the ABA Members Collective
Trust) selected by such Participant or Investment Fiduciary.

1.52 “Service Standards” means those identified minimum performance standards
established by agreement between ING and ABA RF and set forth in Appendix A, as
amended from time to time pursuant to Section 9.02.

1.53 “State Street” means State Street Bank and Trust Company, a trust company
organized and existing under the laws of The Commonwealth of Massachusetts, and
any entity that succeeds to State Street’s obligations under the State Street
Agreement by operation of law or to which such obligations are otherwise
assigned with the consent of ABA RF.

1.54 “State Street Agreement” means the Administrative and Investment Management
Agreement between ABA RF and State Street, as amended and restated effective
November 18, 2002, as amended.

1.55 “Transfer Completion Date” means the date as of which ABA RF or a third
party designated by it assumes full responsibility for ING’s obligations to
perform services under this Agreement, which shall be the later of the Date of
Termination or the end of the Extension Period.

 

6



--------------------------------------------------------------------------------

1.56 “Trust” means the Master Trust, the Pooled Trust, and “Trusts” means both
the Master Trust and the Pooled Trust.

ARTICLE 2 MAINTENANCE OF TRUSTS AND PLANS

2.01 Establishment and Maintenance of the ABA Members Collective Trust and the
Trusts. ABA RF represents that Northern Trust shall, no later than the effective
date specified in the Northern Trust Agreement, become the Program Trustee and
shall maintain in accordance with the Northern Trust Agreement and in accordance
with its Declaration of Trust, the ABA Members Collective Trust with exclusive
management and control over the assets thereof until the “transfer completion
date” (as such term is defined in the Northern Trust Agreement). Pursuant to the
ABA Members Collective Trust, Northern Trust shall have the exclusive fiduciary
responsibility with respect to the establishment and maintenance of the ABA
Members Collective Trust and the Trusts and ING shall have no responsibility
whatsoever with respect to the establishment or maintenance of the ABA Members
Collective Trust and the Trusts, except to the extent provided in Sections 2.04,
3.01, 3.02, 4.05 and 4.07. ING shall have no responsibility under the terms of
this Agreement with respect to assets not held in trust by the Program Trustee.

2.02 Necessary Amendments to Trusts and ABA Members Plans and Trusts. ABA RF, as
sponsor of the ABA Members Plans, shall make all amendments to the ABA Members
Plans and any form of participation agreement or other agreements thereunder and
to the Trusts that are necessary to comply with ING’s reasonable administrative
requirements or to comply with applicable laws, regulations, revenue rulings,
revenue procedures, advisory opinions or other governmental pronouncements. All
such amendments shall be made in accordance with the following procedures:

(a) If ABA RF has prepared a necessary amendment to the ABA Members Plans or any
form of participation agreement or other agreement thereunder or to the Trusts,
it shall provide such amendment to ING for review and ING shall be entitled to
make comments and suggestions with respect thereto (to which ABA RF shall give
full consideration), and shall conduct its reviews under this Section in
accordance with a reasonable schedule specified by ABA RF or, if none is
specified, within a reasonable period of time. To the extent such an amendment
requires additional material services, the provision of such additional services
shall be governed by Section 10.02.

(b) ABA RF shall, to the extent necessary, submit such necessary amendments to
the Internal Revenue Service for approval. ABA RF shall provide copies of such
submissions to ING for review prior to submission and ING shall (i) be entitled
to make comments and suggestions (to which ABA RF shall give full
consideration), (ii) conduct such reviews in accordance with a reasonable
schedule specified by ABA RF or, if none is specified, within a reasonable
period of time, and (iii) offer timely assistance to ABA RF in making such
submissions and obtaining approvals thereof.

 

7



--------------------------------------------------------------------------------

(c) Outside legal expenses incurred by either ABA RF or ING pursuant to this
Section shall be paid by such party incurring such expense.

2.03 Other Amendments to the Trusts and ABA Members Plans. From time to time,
ABA RF and ING may each notify the other of proposed amendments or changes to
the Trusts, the ABA Members Plans and any form of participation agreement or
other agreement thereunder that such party believes are appropriate or desirable
in connection with the Program, but not required under Section 2.02, in
accordance with the following procedures:

(a) ABA RF, as sponsor of the ABA Members Plans, shall be responsible for making
any amendment to the ABA Members Plans and any form of participation agreement
or other agreement thereunder and to the Trusts.

(b) Each party shall cooperate with the other to make such amendments as both
parties agree are reasonable and practicable, subject to the terms of this
Agreement, including without limitation, discussions with the trustee of the
Trusts regarding the same.

(c) Each party shall be entitled to make comments and suggestions on such
amendments, to which the other party shall give full consideration, subject to
agreement by the trustee of the Trusts.

(d) ABA RF shall, to the extent necessary, submit such amendments to the
Internal Revenue Service and other governmental agencies for approval and shall
provide ING with copies of the submissions prior to submission for review.

(e) ING shall offer timely assistance to ABA RF in making such submissions and
obtaining such approvals as may be necessary or advisable, including by
conducting its reviews under this Section in accordance with a reasonable
schedule specified by ABA RF or, if none is specified, within a reasonable
period of time.

(f) Outside legal expenses incurred by either ABA RF or ING pursuant to this
Section shall be paid by such party incurring such expense.

2.04 Notice to Employers of Amendments. Assuming that the Program Trustee
carries out its applicable obligations under the Northern Trust Agreement or the
Program Interface Agreement and subject to Section 8.02, ING shall promptly
notify each affected Employer of (a) any amendments to the Trusts, the ABA
Members Plans and any form of participation agreement or other agreement
thereunder, including amendments required to comply with applicable laws or
regulations, and (b) any actions the Employer must take to conform to such
amendments.

2.05 Assistance to Employers. ING shall provide technical, operational and other
appropriate assistance to each Employer that adopts one or both of the ABA
Members Plans, including, without limitation, services as to (a) the design,
operation and interpretation of the Master Plan, (b) the procedures to be used
in making elections under the Master Plan, (c) the annual reports required to be
filed with the Internal Revenue Service and other federal agencies, (d) the
application for Internal Revenue Service approval of the Master Plan and (e) the

 

8



--------------------------------------------------------------------------------

distribution options available from time to time under the ABA Members Plans. In
order to provide assistance to the Employers, ING shall maintain one or more
toll-free telephone numbers and, subject to Section 9.03, employ an adequate
number of customer service representatives, each as reasonably anticipated to be
required to respond to Employers’ inquiries on a timely and responsive basis, in
accordance with the applicable Service Standards.

2.06 Plan Interpretation. ABA RF, as sponsor of the Program, shall provide any
legal or other technical assistance as it may, from time to time, determine is
necessary or appropriate to assist ING with the proper interpretation and
operation of the Master Plans with respect to issues brought to ABA RF’s
attention by ING or otherwise. Outside legal and other expenses incurred by ABA
RF pursuant to this Section shall be paid by ABA RF, but may be reimbursed by
the Trusts or the ABA Members Collective Trust to the extent permitted by the
Northern Trust Agreement.

ARTICLE 3 SERVICES WITH RESPECT TO PLAN ADMINISTRATION AND INVESTMENT OPTIONS

3.01 Plan Recordkeeping. Subject to compliance with applicable Service Standards
and receipt of required instructions or information in Good Order, ING shall
maintain records for the Employers, Investment Fiduciaries and Participants
reflecting all interest in the Funds purchased, redeemed and exchanged by the
Employers, Investment Fiduciaries and Participants (including the date, price,
and units), including the cost, unit and market values thereof, as applicable,
and all re-investments of dividends and capital gains distributions paid, as
applicable. ING shall reconcile on each Business Day all such transactions
involving shares or units of the Funds (including purchases, redemptions and
exchanges) with the corresponding transactions on the IPS recordkeeping system.
In addition, such records shall also disclose the aggregate positions of
Employers, Participants or Investment Fiduciaries in the Self-Managed Option.

Investment transactions received by ING shall be based on: (i) Participant and
Employer transactions which are recorded on the IPS recordkeeping system; or
(ii) other authorized transaction directions received by ING from Investment
Fiduciaries which are recorded on the IPS recordkeeping system. ING shall
transmit a purchase and/or redemption instruction on behalf of the Program to
the Program Trustee, reflecting the net or aggregate activity of all investment
transaction activity. For purposes of this Agreement, investment instructions
shall include any investment instruction, received in Good Order:

(A) to invest contributions and loan repayments in an Investment Option;

(B) to exchange existing amounts held on behalf of any Participant to or out of
an Investment Option in accordance with the terms and conditions of the Plan;
and

(C) to pay loan, withdrawal or distribution proceeds to a Participant from an
Investment Option in accordance with the terms and conditions of the Plan.

 

9



--------------------------------------------------------------------------------

ING’s obligations under this Section 3.01 shall be subject to the proper
performance by the Program Trustee under the Program Interface Agreement, and
shall not be applicable with respect to assets held under a Plan by a trustee
other than the Program Trustee.

3.02 Forms/Administrator’s Guide. Subject to Section 8.02, ING shall design,
maintain and provide to Employers, Participants, and Investment Fiduciaries, as
the case may be, such forms as are necessary under the ABA Members Plans and the
Trusts in order to make contributions, to request distributions and withdrawals,
to designate beneficiaries and to make elections in accordance with the
applicable provisions of the Code and ERISA regarding survivor benefits, and
such other forms as are or may become necessary for the administration of the
Plans and Trusts. Subject to applicable laws and regulations and as otherwise
determined by ABA RF, in its sole and absolute discretion, all forms shall
either bear the logo of the Program or the logos of the Program and ING. ING
shall also design, maintain and provide to Employers an administrator’s guide
which provides instruction on use of such forms and proper administration of the
Master Plan. Any changes to existing forms and any new forms shall be furnished
to ABA RF as provided in Section 8.02.

3.03 Telephone Service. ING shall, subject to Section 8.02, make available to
Participants and Investment Fiduciaries a telephone service using customer
service representatives and a voice response system through which a Participant
or Investment Fiduciary may authorize and direct ING to (i) change the manner in
which future contributions shall be allocated among the Investment Options and
(ii) make transfers between Investment Options. Such telephone service shall
include the availability of participant service representatives for not less
than twelve (12) hours during each Business Day. The use of such telephone
service shall be subject to applicable laws and regulations and to such
reasonable requirements and procedures as ING may establish from time to time, a
copy of which ING shall provide to ABA RF; provided, however, that all
authorizations and directions made through such telephone service using customer
service representatives shall be recorded. ING shall administer the transfer
transactions authorized by telephone in accordance with Section 3.01.

3.04 Internet Services. ING shall, subject to Section 8.02, make available to
Employers, Participants and Investment Fiduciaries an Internet accessible
service with features and functions as are reasonably requested by ABA RF or are
made available to any other customer of ING and suitable for the Program,
including the ability of Participants and Investment Fiduciaries to (i) make
contributions, (ii) obtain account balance information, (iii) obtain current
information regarding unit values and rates of return of Funds (as determined
under the ABA Members Collective Trust) and other appropriate performance
information relating to the Funds and, to the extent such information has been
provided to ING, the Investment Options, (iv) change the manner in which future
contributions shall be allocated among the Investment Options, (v) make
transfers between Investment Options, (vi) model and request participant loans,
(vii) access Program forms, (viii) subject to applicable laws and regulations
and the internal compliance policies of ING, submit certain required Program
forms, in Good Order and (ix) and make available a direct hyperlink to the
Self-Managed Option’s provider’s website, to the extent available. ING shall
administer the transactions authorized pursuant to this Section in accordance
with Section 3.01. Subject to the prior written consent of ABA RF, ING may make
changes to the features and functions of such Internet accessible service.

 

10



--------------------------------------------------------------------------------

3.05 Assistance with Respect to Investment Options.

(a) ING shall provide assistance to each Participant and Investment Fiduciary in
connection with the procedures applicable to making investment elections and
allocations among Investment Options (other than the Self-Managed Option) in
accordance with the applicable Service Standards; provided, however, that ING
shall not recommend any Investment Option or attempt in any way to influence the
selection of any Investment Option for a Participant Account or Plan Account,
but shall make available investment allocation advice pursuant to
Section 3.05(b). ING shall maintain one or more toll-free telephone numbers and
internet access pursuant to Section 3.03 and Section 3.04, respectively, and
employ an adequate number of customer service representatives, each as
reasonably required to respond to Participants’ and Investment Fiduciaries’
inquiries on a timely and responsive basis, in accordance with the applicable
Service Standards.

(b) ING shall make available to the Program, Internet accessible investment
allocation advice from an “investment manager” as defined in Section 3(38) of
ERISA that is in the business of acting as a “fiduciary” as defined in
Section 3(21) of ERISA providing investment allocation advice to participants in
retirement plans, at no cost to the Program, Participants, Investment
Fiduciaries or Employers. ING shall enter into an agreement with such fiduciary,
which agreement shall include, among other things, the acknowledgement by such
fiduciary that it is an “investment manager” as defined in section 3(38) of
ERISA. As of the date hereof, ING represents that such fiduciary is Financial
Engines, LLC, and ING shall not change the fiduciary responsible for performing
the services described in this Section 3.05(b) without the prior written consent
of ABA RF.

(c) At the direction of ABA RF, ING shall make available to the Program,
investment management from an Investment Advisor at a fee chargeable from the
applicable Participant Account or Plan Account based on the fee provided for in
the agreement between ABA RF and such Investment Advisor; provided, however,
that any Participant utilizing the investment management services pursuant to
this Section 3.05(c) shall be required to enter into an agreement with such
Investment Advisor in such form as may be prescribed by such Investment Advisor.

3.06 Recorded Information Concerning Investment Options. ING shall, to the
extent permitted by applicable laws and regulations, subject to Section 8.02,
and in accordance with the applicable Service Standards, maintain one or more
toll-free numbers from which Participants and Investment Fiduciaries may obtain
current information regarding unit values and rates of return of Funds (as
determined under the ABA Members Collective Trust) and other appropriate
performance information relating to the Funds and, to the extent such
information has been provided to ING, the Investment Options. ING shall use its
best efforts to obtain on a timely basis such information regarding the
Investment Options.

3.07 Communication with Participants and Investment Fiduciaries. ING shall,
subject to Section 8.02, make available to each Participant and Investment
Fiduciary all information and forms necessary to effect an allocation of
contributions among the Investment Options and transfers between the Investment
Options (a) at the time of such Participant’s or Investment Fiduciary’s initial
investment, (b) upon request by the Participant or Investment

 

11



--------------------------------------------------------------------------------

Fiduciary, (c) upon any termination of, or material change in the Program with
respect to, an Investment Option or Investment Advisor, (d) upon the
establishment of an Investment Option and (e) at such other times as ING may,
upon consultation with ABA RF, determine to be appropriate, consistent with
applicable Service Standards.

ARTICLE 4 SERVICES WITH RESPECT TO TRUSTS AND PLANS

4.01 Plan Records. ING shall establish and maintain records for all Plans. To
the extent that Northern Trust, pursuant to the Program Interface Agreement, an
Investment Advisor or any other financial institution or third party (other than
an Employer, Participant or Investment Fiduciary) provides information to ING,
ING may rely on the information so furnished. To the extent an Employer,
Participant or Investment Fiduciary provides information to ING, ING may rely on
the information so furnished, unless on its face, such information appears to be
not in Good Order.

4.02 Additional Records for Individual Recordkeeping Plans. For Individual
Recordkeeping Plans, ING shall maintain records, including but not limited to
account balance, vested percentage, retirement date and designated beneficiaries
of each Participant, as provided under the applicable Plan and Trust. The
records of each account shall reflect separately amounts attributable to
Employer contributions, Participant after-tax contributions, Employer matching
contributions, pre-tax contributions and “designated Roth Contributions” within
the meaning of Section 402A of the Code under a cash or deferred arrangement
established pursuant to Section 401(k) of the Code, and amounts transferred or
rolled over from the plan of the Participant’s previous employer either directly
or indirectly through an individual retirement account or individual retirement
annuity established pursuant to Section 408 of the Code. To the extent that
Northern Trust or any other financial institution or third party (other than an
Employer, Participant or Investment Fiduciary) provides information to ING, ING
may rely on the information so furnished. To the extent an Employer, Participant
or Investment Fiduciary provides information to ING, ING may rely on the
information so furnished, unless on its face, such information appears to be not
in Good Order.

4.03 Additional Records For Plans Under ABA Members Pension Plan. For Plans that
have adopted the ABA Members Pension Plan, ING shall (a) maintain records of the
accrued benefit, vested percentage, retirement date and designated beneficiaries
of each Participant under the ABA Members Pension Plan, as provided in the ABA
Members Pension Plan and the Master Trust, and (b) provide, directly or through
an independent actuarial firm, all actuarial services required under the ABA
Members Pension Plan. If ING retains an independent actuarial firm, (x) such
services shall be performed under the supervision of ING, and ING shall remain
responsible for such performance, (y) any contract between ING and an
independent actuarial firm shall provide that upon termination of such contract,
all records (in their then current format and structure) that were created or
maintained in connection with the ABA Members Plans shall be transferred to ING
or its designated agent or, if on or after the Date of Termination, to ABA RF or
its designated agent, and (z) ING shall use all reasonable efforts either to
include a provision in any contract to the effect that, or otherwise to cause
the result that, such transfer be made without additional cost to the Program or
ING or ABA RF (including their designated agents). To the extent that Northern
Trust or any other financial institution or third party (other than an Employer,
Participant or Investment Fiduciary) provides information to

 

12



--------------------------------------------------------------------------------

ING or such independent actuarial firm, ING and such independent actuarial firm
may rely on the information so furnished. To the extent an Employer, Participant
or Investment Fiduciary provides information to ING, ING may rely on the
information so furnished, unless on its face, such information appears to be not
in Good Order.

4.04 Tax Penalties on Distributions. Subject to applicable laws and regulations,
ING shall inform each Participant at the time of distribution (or prior to the
time of distribution if required by laws or regulations) of any tax penalties
that may apply to such distribution and of any applicable requirement that
distributions commence no later than the dates specified in the Code. All forms
provided by ING pursuant to Section 3.02 that are necessary to effect such
distributions shall include notice that tax penalties may apply. Assuming that
the Program Trustee carries out its obligations under the Program Interface
Agreement, ING shall make distributions no later than the time, and in an amount
no less than, required by Section 401(a)(9) of the Code and any successor
provision thereto. ING shall be responsible for preparation of all applicable
tax forms, including the Form 1099-R. To the extent that Northern Trust or any
other financial institution or third party (other than a Participant, Employer
or Investment Fiduciary) provides information to ING, ING may rely upon the
information furnished to perform its obligations under this Section. To the
extent that a Participant, Employer or Investment Fiduciary provides information
to ING, ING may rely upon the information furnished to perform its obligations
under this Section, unless on its face, such information appears to be incorrect
or invalid.

4.05 ING as Payor.

(a) Federal Tax Requirements. ING shall be the “payor” (within the meaning of
such term as used in Section 3405 of the Code) of benefits under the Master
Plans and under any other Individual Recordkeeping Plan except as otherwise
provided in this Section. As payor, ING shall instruct the Program Trustee to
perform any required withholding of income tax from distributions and
withdrawals. Prior to the distribution of each Participant’s benefits and in
accordance with the applicable Service Standards, ING shall provide appropriate
notice of withholding and any applicable withholding election forms to such
Participant. ING shall provide to the Participant copies of any notice required
by Section 402(f) of the Code in connection with the payment of all amounts as
to which it is the payor. Notwithstanding the foregoing, ING shall not be the
payor of benefits under a Plan to the extent that such benefits are paid by the
issuer of an annuity contract that is purchased by the Program Trustee in
accordance with a Participant’s election pursuant to the applicable Plan. In
such event, the issuer of such annuity contract shall be the payor (within the
meaning of the Code).

(b) Distribution Procedures. Immediately prior to the time when a distribution
is to be made pursuant to Section 3.01, ING shall instruct the Program Trustee
to transfer the amount thereof to a demand deposit account maintained by ING for
this purpose. Upon such transfer, the appropriate Trust shall be relieved of,
and ING shall assume, the liability to pay such distribution.

4.06 Account Statements. In accordance with and not in addition to the
provisions of the Trusts and in accordance with the applicable Service
Standards, ING shall provide (a) each Participant under an Individual
Recordkeeping Plan with statements of such Participant’s account and (b) the
trustee of each Aggregate Recordkeeping Plan with statements of such Plan’s
account.

 

13



--------------------------------------------------------------------------------

4.07 Forms 5500, Annual Reports and Other Information. ING shall provide the
following to each Employer, as appropriate, each in accordance with the
applicable Service Standards, provided that, to the extent that Northern Trust
or any other financial institution or third party (other than an Employer,
Participant or Investment Fiduciary) provides information to ING, ING may rely
on the most recent information so furnished. To the extent that an Employer,
Participant or Investment Fiduciary provides information to ING, ING may rely on
the most recent information so furnished, unless on its face, such information
appears to be not in Good Order:

(a) a Form 5500, completed to the extent possible with information available to
ING, for each Master Plan and for each Individual Recordkeeping Plan that is
required to file a Form 5500;

(b) all of the information available to ING necessary to complete a Form 5500
for each Aggregate Recordkeeping Plan that is required to file a Form 5500;

(c) all schedules required to be filed with a Plan’s annual report, to the
extent the schedule or required information is available to ING;

(d) a summary plan description for each Master Plan;

(e) a form of summary annual report; and

(f) instructions and financial information that is available to ING to aid each
such Employer in filing its Internal Revenue Service applications and other
forms needed by such Employer to assist it in complying with laws and
regulations applicable to the Trusts and the ABA Members Plans.

4.08 Section 415 Monitoring. In accordance with the applicable Service
Standards, ING shall (a) monitor each Master Plan’s compliance with Section 415
of the Code based on the employee compensation and other relevant data supplied
to ING by the Employer, and (b) provide each Employer that maintains a
Non-Master Plan with the data available to ING for purposes of the Employer’s
monitoring of its Plan’s compliance with Section 415 of the Code. ING shall
timely request compensation information and other relevant data from those
Employers who have not otherwise provided such information to ING, and ING shall
not be required to test compliance with Section 415 of the Code for any
Employers who fail to provide such information after such request.

4.09 Section 401(k) and 40l(m) Testing. In accordance with the applicable
Service Standards, ING shall perform the average deferral percentage testing
required by Section 401(k) of the Code and the average contribution percentage
testing required by Section 401(m) of the Code for each Individual Recordkeeping
Plan that contains a cash or deferred arrangement based on the employee
compensation and other relevant data supplied to it by the Employer. ING shall
timely request compensation information and other relevant data from Employers
who have not otherwise provided such information and data and ING shall not be
required to perform such average deferral percentage and average contribution
percentage testing for any Employers who fail to provide such information and
data after such request.

 

14



--------------------------------------------------------------------------------

4.10 Additional Monitoring and Testing. ING shall perform annual testing for
compliance with the top-heavy requirements of Section 416 of the Code, monitor
annual additions limitations of Section 415(c) of the Code and monitor elective
deferral limitations under Section 402(g) of the Code.

4.11 SEC Compliance Matters. In accordance with applicable Service Standards and
as reasonably requested by ABA RF, with the consent of ING, ING shall, on behalf
of the Program, perform all necessary compliance with respect to federal and
state securities laws including, without limitation, the Sarbanes-Oxley Act of
2002, registration pursuant to the Securities Act of 1933, as amended, and Rule
180 compliance applicable to administrative services. In connection with such
compliance matters, ING shall receive all Rule 180 certifications submitted by
Employers and provide such certifications to the Program Trustee. To the extent
that ING’s responsibilities with respect to compliance matters pursuant to this
Section 4.11 results in a material change in the responsibilities of ING
compared to ING’s responsibilities with respect to compliance matters as of the
date hereof or requires ING to incur third party costs (other than costs
incurred by a Major Vendor), ING may require the execution by the parties of a
Purchase Order and the imposition of reasonable fees for the additional expenses
associated with such compliance matters.

4.12 Written Communications to Employers, Participants and Investment
Fiduciaries. ING shall, subject to Section 8.02, send written communications to
each Employer, Participant and Investment Fiduciary no less frequently than
quarterly, including but not limited to communications containing information
(to the extent permitted by applicable laws and regulations) regarding
(a) investment performance of the Investment Options offered or made available
by the ABA Members Collective Trust and, (b) to the extent appropriate, changes
in the Program, the ABA Members Plans or the Trusts, but only, in the case of
this clause (b), to the extent such written communications are made available to
ING in a timely manner. ING may rely on the accuracy and legal sufficiency of
such written communications until and unless ING has been expressly notified
that such information is no longer reliable or has been superseded. ING may use
such communications to provide any or all of the statements, forms, procedures
and information that may be required or appropriate to be provided to each
Employer, Participant and Investment Fiduciary except communications or
information required by Sections 3.06, 4.06, 4.07, 4.08 and 4.09.
Notwithstanding the foregoing, such excepted communications or information may
be included in the same package for mailing as any other communication provided
that such inclusion does not result in a delay in sending such excepted
communications or information to the Employers, Participants or Investment
Fiduciaries, as the case may be. Delivery of such statements, forms, procedures
and information shall be made as required by applicable laws and regulations.
ABA RF shall be entitled to review and comment on such communications,
statements, forms, procedures and information to the extent provided in
Section 8.02. With the prior consent of ABA RF, communications required by this
Section 4.12 may be transmitted electronically.

4.13 Record Retention. ING shall not destroy or otherwise dispose of any Program
Data and Records, without the prior written consent of ABA RF.

 

15



--------------------------------------------------------------------------------

4.14 Address for Communications to Participants. ING shall mail any
communication that it is required to provide to a Participant to such
Participant at the address provided to ING by the Participant or the
Participant’s Employer, or if none is provided, at the address of such
Participant’s Employer. After a Participant or Employer notifies ING that the
Participant is no longer employed by the Employer and provides ING with a new
address, ING shall mail all communications to such new address or, in the
absence of such information, ING shall use commercially available sources for
locating lost Participants and Employers.

4.15 Plan Administrator and Fiduciary. ING shall not be the “plan administrator”
(as defined in Section 3(16) of ERISA) or a “fiduciary” (as defined
Section 3(21) of ERISA) with respect to any Plan or trust or the Program.

4.16 Other Requirements. ING covenants that until the Date of Termination, ING
shall use commercially reasonable efforts to ensure that its services hereunder
shall be supplemented and enhanced from time to time in order to make available
any advancements or improvements in the methods of delivering such services to
similarly situated clients. Furthermore, ING shall make available to ABA RF any
supplement, enhancement or improvement in services made generally available to
other similarly situated clients and on reasonable economic terms that are no
less favorable than the terms offered to similarly situated clients or as
otherwise agreed to in advance by the parties.

ARTICLE 5 SALES AND MARKETING SERVICES TO BE PROVIDED BY ING

5.01 Sales and Marketing Requirements and Establishment of Annual Sales and
Marketing Plan and Goals. ING shall market the Program to persons and entities
who are Qualified Employers or who reasonably can be expected to become
Qualified Employers through the ABA RF Program Services Unit. ING shall deliver
to ABA RF a proposed Annual Sales and Marketing Plan for the 2009 calendar year
on a date mutually agreed to by the parties to this Agreement, and no later than
November 15 or thereabouts of 2009 and of each year thereafter until the
Transfer Completion Date, ING shall deliver to ABA RF a proposed Annual Sales
and Marketing Plan for the next succeeding calendar year. The proposed Annual
Sales and Marketing Plan shall be presented in sufficient detail to enable ABA
RF to evaluate the level and type of effort, including the amount of the direct
costs thereof, to be expended by ING in carrying out such plan.

Each proposed Annual Sales and Marketing Plan shall contain goals for the number
of additional new Plans, Participants and assets for the year. Each proposed
Annual Sales and Marketing Plan shall contain a description of the information
(including demographic and other data as may be reasonably requested by ABA RF)
relied upon and the methodology used by ING to develop such plan and goals.

ABA RF shall review each such proposed Annual Sales and Marketing Plan, and
shall be entitled to make recommendations to ING regarding such plan and the
various goals set forth therein. ABA RF and ING shall consult with each other in
good faith for the purpose of agreeing to such Annual Sales and Marketing Plan
and the goals set forth therein, prior to the meeting of the Board during the
fourth calendar quarter during the year preceding the year covered by such plan.
ING shall carry out the Annual Sales and Marketing Plan as so agreed and shall
use its best

 

16



--------------------------------------------------------------------------------

efforts to achieve the annual goals established within the Annual Sales and
Marketing Plan. Notwithstanding the foregoing ABA RF and ING may agree that the
minimum amounts required to be expended pursuant to the Annual Sales and
Marketing Plans, respectively, for years beginning after December 31, 2008 shall
be reallocated among such plans, provided that the aggregate annual amount of
such expenditures shall in no event be less than the greater of $6,000,000 and
20% of the Program Expense Fee for the twelve month period ending on
September 30 of each year during the term of the Agreement.

5.02 Sales and Marketing Reports. At each meeting of the Board prior to the
Transfer Completion Date, ING shall provide to ABA RF a written report showing
the progress of the Annual Sales and Marketing Plan up to the last day of the
preceding calendar quarter. No later than the meeting of the Board that occurs
during the first calendar quarter of each calendar year prior to the Transfer
Completion Date, ING shall provide to ABA RF a report showing the actual result
of the sales and marketing activities for the preceding calendar year as
compared to the sales and marketing goals for such year as expressed in the
Annual Sales and Marketing Plan. Each report provided required by this
Section 5.02 shall contain an accounting of the direct expenditures made by ING
for sales and marketing purposes, by category, for the period covered by such
report. The report required by this Section 5.02 for the first quarter of each
calendar year shall contain an accounting of the expenditures, including, but
not limited to, overhead, made by ING for sales and marketing purposes, by
category, for the immediately preceding annual period.

5.03 State Bar and Local Endorsement Program. ING will continue to seek state
and local bar endorsements that will provide value to the Program in light of
time and costs associated with obtaining such endorsements and shall maintain
and renew existing endorsements at the time they may contractually be renewed
when the sales and marketing advantages of such relationships provide a value to
the Program in light of the time and costs associated with maintaining such
endorsements.

5.04 ABA RF’s Review of Sales and Marketing Materials. Certain sales and
marketing materials in connection with the Program, as determined by agreement
between ING and ABA RF from time to time, shall be furnished, on a timely basis,
in substantially final form, by ING to ABA RF for prompt review. Such sales and
marketing materials shall include, but not be limited to, (a) promotional
materials, (b) proposed scripts for any outbound telemarketing campaign, and
(c) the format for any publications including screens used for the Internet
services provided pursuant to Section 3.04. Such review shall be conducted in
accordance with a reasonable schedule specified by ING or, if none is specified,
within a reasonable period of time. IPS and ABA RF shall mutually agree upon the
form and content of such sales and marketing materials, subject to approval by
any applicable regulatory authorities. Within a reasonable period after such
sales and marketing materials have been provided to ABA RF, ING may use,
distribute or otherwise make available such sales and marketing materials at
such time as it deems necessary or appropriate, provided that final copies of
such sales and marketing materials shall be provided to ABA RF.

 

17



--------------------------------------------------------------------------------

ARTICLE 6 SALES AND MARKETING SUPPORT TO BE PROVIDED BY ABA RF

6.01 Endorsement. ABA RF shall provide the Program with its endorsement at all
times during the term of this Agreement.

6.02 Bar Association Meetings. At the request of ING, ABA RF shall, to the
extent practicable, use reasonable efforts to arrange for ING to appear at bar
association meetings and conventions held by the ABA, its sections and
affiliates as are provided for in the Annual Sales and Marketing Plan.

6.03 Workshops and Seminars. At the request of ING, ABA RF shall, subject to
applicable laws and regulations, assist ING in arranging for ING to publicize
such workshops and seminars as may be provided for in the Annual Sales and
Marketing Plan. ABA RF shall, subject to applicable laws and regulations, to the
extent practicable, provide volunteer speakers for such workshops and seminars
or assist ING in finding suitable speakers. ABA RF shall be under no obligation
to incur any expense in connection with such workshops and seminars.

6.04 Introductions. At the request of ING, ABA RF shall use reasonable efforts
to introduce ING representatives to (a) officers and staff members of state and
local bar associations and (b) appropriate ABA officers and staff members.

6.05 Inclusion in ABA Mailings. At the request of ING, ABA RF shall use
reasonable efforts to arrange for ABA membership materials to include such
information about the Program as ING determines to be appropriate in accordance
with the Annual Sales and Marketing Plan. At the request of ING, ABA RF may
request, on behalf of ING, that the ABA include in mailings to its members and
non-members promotional material prepared by ING relating to the Program. ING
may select, subject to the consent of ABA RF and the ABA, the mailings in which
such material is to be included.

6.06 Access to ABA Research. At the request of ING, ABA RF shall use reasonable
efforts to obtain from the ABA and provide to ING any market research conducted
by or on behalf of the ABA that the ABA shall make available to ABA RF at the
lowest price available to ABA RF and that would assist ING in marketing the
Program.

6.07 ABA Membership Lists. At the request of ING, based on ING’s reasonable
specifications, ABA RF shall use reasonable efforts to obtain from the ABA and
provide to ING, at the lowest price available to ABA RF, lists of ABA members to
be used by ING solely for purposes of marketing the Program.

6.08 ABA Disclaimer. ING acknowledges that ABA RF has no control, directly or
indirectly, over the ABA and cannot cause the ABA to carry out any of the
activities described in Sections 6.04 through 6.07.

6.09 Payment of Expenses. ING and ABA RF shall each pay from their own funds all
expenses incurred by ABA RF or ING, as the case may be, pursuant to this Article
6.

 

18



--------------------------------------------------------------------------------

ARTICLE 7 REPORTS TO ABA RF

7.01 Investment Option Reports. ING shall provide ABA RF with quarterly reports
(including year-to-date information) setting forth (a) the aggregate account
balances in each Investment Option at the beginning of the calendar quarter,
(b) a summary of the aggregate transactions affecting those account balances
during the calendar quarter, including the aggregate amount contributed and
transferred to, and withdrawn and transferred from, each Investment Option and
(c) the aggregate account balance in each Investment Option at the end of the
calendar quarter. ING shall provide such other aggregate reports with respect to
the Investment Options as are reasonably requested by ABA RF. To the extent that
the Program Trustee provides information to ING, ING may rely on the information
so furnished.

7.02 Fee Reports. ING shall provide ABA RF with quarterly reports (including
year-to-date information) setting forth the fees paid by Participants, Employers
and Investment Fiduciaries (including trusts) under the Program pursuant to
Article 6.

7.03 Program Participation Reports. ING shall provide ABA RF with quarterly
reports (including year-to-date information) setting forth (a) the number of
Participants, Employers and Plans participating in, and the assets held thereby,
each Trust at the beginning of the calendar year, (b) the number of
Participants, Employers and Plans (and total assets attributable thereto) that
commenced or ceased to participate in each Trust during the period covered by
the report as a result of enrollments, withdrawals, death or retirement, (c) the
number of Participants, Employers and Plans participating in such Trust (and
total assets attributable thereto) at the end of the period covered by the
report, and (d) such other reports with respect to Trust participation as are
reasonably requested by ABA RF. ING shall not be required to provide Participant
information with respect to Aggregate Recordkeeping Plans.

7.04 Transfer Reports. ING shall provide ABA RF with quarterly reports
(including year-to-date information) setting forth the level of transfer
activity pursuant to Section 3.01.

7.05 Service Reports. To the extent applicable, ING shall provide ABA RF with
periodic reports setting forth (a) the frequency and nature of technical,
operational and other appropriate assistance provided pursuant to Section 2.05,
(b) the frequency and nature of investment election assistance provided pursuant
to Section 3.05, (c) information regarding plans that have not responded to
requests for data necessary to satisfy testing and compliance requirements,
including, without limitation, the procedures described in Sections 4.07, 4.08,
4.09, 4.10 and 4.11, and (d) such other information as is reasonably necessary
for ABA RF to determine the nature and extent of ING’s compliance with the
applicable Service Standards.

7.06 Timing of Reports. Unless otherwise provided in this Article, all reports
pursuant to this Article shall be delivered within such time frame as is set
forth in the applicable Service Standards or as otherwise mutually agreed to by
the parties.

7.07 Survey Reports. ING shall make available to ABA RF the results of any
surveys commissioned by or participated in by IPS regarding those portions of
its business that relate to comparable services provided by it under this
Agreement. If the results of any such

 

19



--------------------------------------------------------------------------------

survey are subject to confidentiality restrictions, ING shall use commercially
reasonable efforts to obtain permission to disclose such results to ABA RF and,
if such disclosure can be made pursuant to confidentiality agreement between the
parties, ING shall promptly offer to enter into such an agreement on
commercially reasonable terms.

7.08 Meetings. The Program Services Director of ING together with other
employees of ING who deliver key services to the Program shall attend the
quarterly meetings of the Board. ING shall use commercially reasonable efforts
to cause (i) the President and Chief Executive Officer of ING to attend the
quarterly meetings of the Board and (ii) the Chief Executive Officer of ING U.S.
Wealth Management to attend at least one meeting of the Board per each calendar
year during the term hereof. Such attendance shall be for the purposes of
providing a review of the performance of the Program and any other reporting to
ABA RF being contemplated by ING. ING shall also discuss issues of a topical
nature that may be relevant to the Program.

ARTICLE 8 REVIEW OF COMMUNICATIONS MATERIAL AND COMMUNICATIONS BY ABA RF

8.01 Communications Personnel. ING’s internal communication personnel shall be
responsible for providing communication services to the Program including, but
not limited to, preparing an annual communications plan which shall include
recommendations regarding forms, performance information, technical bulletins,
newsletters and other similar communication materials for Participants and
Employers; provided, however, that the number and type of communications to
Employers and Participants shall not be reduced or changed without the prior
written consent of ABA RF. A copy of the annual communications plan shall be
delivered to ABA RF, at such time or times as shall be agreed upon by the
parties. ING shall consult with ABA RF regarding the recommendations contained
in the annual communications plan and ING shall give full consideration thereto.

8.02 ABA RF’s Review of ING Communication Material. Certain communications in
connection with the Program, as determined by agreement between ING and ABA RF
from time to time, shall be furnished, on a timely basis, in substantially final
form, by ING to ABA RF for prompt review. Such communications shall include, but
not be limited to, (a) all items described in Section 8.01, (b) outlines of
programs, workshops or seminars and (c) the format for any publications
including screens used for the Internet services provided pursuant to
Section 3.04. Such review shall be conducted in accordance with a reasonable
schedule specified by ING or, if none is specified, within a reasonable period
of time. ABA RF shall have the right to make final decisions regarding the form
and content of such communications, subject to approval by any applicable
regulatory authorities and giving full consideration to any comments or
suggestions made by ING in connection with its review (except that any reference
to ING that is objectionable to ING shall be revised to ING’s satisfaction or
shall not be included). Within a reasonable period after such communications
have been provided to ABA RF, ING may use, distribute or otherwise make
available such communications at such time as it deems necessary or appropriate,
provided that final copies of such communications shall be provided to ABA RF.

 

20



--------------------------------------------------------------------------------

8.03 Communications by ABA RF. Subject to applicable laws and regulations, ABA
RF, as sponsor of the Program and not as an agent of ING, shall have the right
to communicate with Participants and Employers from time to time in connection
with the Program. ING shall make available to ABA RF, without cost, for such
purpose any mailing list used by ING for general communication with Participants
and Employers. From time to time and as is reasonable, ING shall, at ABA RF’s
request, assist ABA RF in effecting communications pursuant to this Section and
not otherwise in conflict with ING’s responsibilities, duties and obligations
under this Agreement, provided that ING shall receive reasonable compensation
and/or reimbursement for such services.

ARTICLE 9 ADDITIONAL AGREEMENTS AND COVENANTS OF ING

9.01 Program Recordkeeper Interface.

(a) In General. ING shall, no later than February 15, 2009 or such other date
mutually agreed to by the parties to this Agreement, enter into the Program
Interface Agreement with the Program Trustee. The Program Interface Agreement
shall contain such provisions as the parties shall deem necessary or appropriate
that are not inconsistent with this Agreement. ABA RF shall not be a party to
the Program Interface Agreement, but such agreement shall name ABA RF as a
third-party beneficiary thereof with a right to enforce the Program Interface
Agreement on behalf of the Program. In no event shall the Program Interface
Agreement be executed or amended unless the form thereof has been approved in
writing by ABA RF.

(b) Self-Managed Option. Without limiting the foregoing, the Program Interface
Agreement shall contain terms relating to the maintenance by ING of the
Self-Managed Option. The Self-Managed Option shall be made available to the
Program, except that, with respect to any Plan maintained under the ABA Members
Retirement Plan, each adopting Employer may elect not to have the Self-Managed
Option available with respect to its Plan. The terms and conditions of the
Self-Managed Option, including without limitation the classes of assets that a
Participant or Investment Fiduciary, as the case may be, may select under the
Self-Managed Option and an appropriate fee schedule, shall be determined by
agreement between ING and ABA RF. ING shall use all reasonable efforts to cause
the Self-Managed Option to meet the reasonable objectives established by ABA RF,
including Internet access to the Self-Managed Option’s provider’s website, that
are consistent with (i) the requirements of the Trusts and legal and regulatory
considerations, (ii) Northern Trust’s responsibilities under the Program in its
capacity as Program Trustee, and (iii) the reasonable costs and expenses of
administering the Self-Managed Option.

9.02 Service Standards. ING shall perform each and every of its duties and
responsibilities hereunder and under the Program Interface Agreement in
accordance with the highest standard of care applicable to persons performing
services of the type required hereunder and shall always apply the best
practices available to it when carrying out such duties and responsibilities.
Accordingly, ING represents and warrants that the individuals responsible for
carrying out its obligations under this Agreement are individuals who are
experienced in the performance of the various functions contemplated hereby. ING
and ABA RF shall identify certain of the services to be performed pursuant to
this Agreement or the Program Interface

 

21



--------------------------------------------------------------------------------

Agreement, the performance of which shall be governed by the Service Standards
set forth in Appendix A and incorporated as part of this Agreement as the
Service Standards. Subject to the provisions of Appendix A and in addition to
any non-monetary remedies available to ABA RF under this Agreement, ABA RF may
elect, in lieu of pursuing other monetary remedies directly associated with an
individual operational or other failure specifically addressed by these Service
Standards, to recover Service Standard credits as specified in Appendix A. For
the avoidance of doubt, the credits associated with Service Standards described
in Appendix A are intended to address the effects of isolated routine
performance failures that reflect a level of service that is below the agreed
upon level of performance. From time to time, ING and ABA RF may mutually agree
in writing to amend the Service Standards. Payment of any Service Standard
penalties shall not constitute an admission of liability or violation of
applicable law relative to any third party claims and shall reflect, solely, a
contractual obligation, as provided from time to time herein. In recognition of
the fact that the timely and satisfactory performance of services hereunder is
frequently dependent upon the cooperation and collaboration of third parties
including the Program Trustee, Service Standards shall be applicable only to the
extent all material information necessary for the successful delivery of
services subject to such Service Standards are in Good Order. Notwithstanding
anything herein to the contrary, payments with respect to any Service Standard
penalties shall only be in the nature of penalties and shall not constitute
liquidated damages.

9.03 ABA RF Program Services Unit. (a) ING and its Affiliates shall establish
and maintain, as long as it is obligated to provide services hereunder, or cause
an Affiliate to maintain, the ABA RF Program Services Unit. The ABA RF Program
Services Unit shall be a separate client services unit within ING and its
Affiliates exclusively dedicated to and having capabilities sufficient to
provide the functions necessary (i) for the effective and efficient operation of
the Program, (ii) to meet the requirements set forth in the Service Standards,
the Annual Sales and Marketing Plan and the annual communications plan described
in Section 8.01 and (iii) to otherwise meet ING’s obligations under this
Agreement. ING reserves the right to make use of other non-ABA RF dedicated
service teams within ING and to implement best practices and resources developed
by such other service teams, as mutually agreed to by ING and ABA RF. ING shall
provide ABA RF with an annual staffing plan for the ABA RF Program Services
Unit. Such plan shall be updated and provided to ABA RF at least annually at the
first Board meeting following the completion of ING’s internal annual budget
review/approval cycle, but no later than the meeting that occurs in the first
calendar quarter of each year; provided, however, that the first annual staffing
plan required under this Agreement shall be delivered on a date mutually agreed
to by the parties to this Agreement.

The ABA RF annual staffing plan shall include the following:

A. An organizational chart for the ABA RF Program Services Unit, displaying the
reporting for each job. The number of positions contained in the ABA RF annual
staffing plan shall provide for not less than ten customer and executive client
service personnel.

B. ING shall provide to ABA RF an annual human resources report that shall
include the number of current staff, job descriptions, training programs,
turnover rates, recruiting activities and similar information reasonably
requested by ABA RF related to personnel matters for the ABA RF Program Services
Unit.

 

22



--------------------------------------------------------------------------------

C. The expenses incurred by ING for the ABA RF Program Services Unit shall be
included in the Program Expense Fee contained in Appendix B hereto.

D. The first annual staffing plan delivered pursuant to this Section 9.03 shall
contain the commitments regarding the staffing of the direct sales function as
follows: The direct sales force shall be expanded to include not less than 15
individuals to manage ING’s obligations under the agreed upon Annual Sales and
Marketing Plan. Such staffing for the sales program shall be in accordance with
the Annual Sales and Marketing Plan.

E. ING shall not implement any material changes to the ABA RF Program Services
Unit, such as relocation, utilization of other ING non-ABA RF dedicated service
units, alteration of marketing structure or initiation of regional
representatives without the prior written consent of ABA RF; provided, however,
that ABA RF shall respond to any notification of a material change within 30
days of ABA RF’s receipt of such notification.

9.04 Financial Condition and Organization. As promptly as practicable after such
information either becomes legally available for dissemination or is released to
the public, ING shall use its best efforts to notify ABA RF of any material
change or pending material change to the financial condition, ownership, legal
structure or organization of ING, any Affiliate or any Major Vendor or division
thereof that provides any services to or in connection with the Program.

9.05 Insurance.

(a) Required Coverage. ING hereby represents and warrants that, as of the
Effective Date, there is fiduciary and error and omissions coverage with respect
to the services required hereunder of not less than $25,000,000 per occurrence
and $50,000,000 in the aggregate, with a deductible of approximately $150,000
per occurrence and that such insurance coverage is applicable to any errors or
omissions incurred by ING, its Affiliates or any Major Vendor, as the case may
be, under this Agreement.

(b) Certification. ING shall provide to ABA RF on an annual basis or within 30
days of ABA RF’s request, a Memorandum of Insurance with respect to all
insurance policies (including fiduciary and errors and omissions) could
reasonably cover or relate to the Trusts, the ABA Members Collective Trust or
the Program.

9.06 Approval of Major Vendors. Within a reasonable period of time, not less
than fifteen (15) Business Days, prior to the hiring of a Major Vendor, ING
shall submit to ABA RF for ABA RF’s approval a summary of the proposed terms for
the hiring of such Major Vendor; provided, however, that if ABA RF does not
approve such Major Vendor or the proposed terms of the arrangement, ING may
engage such Major Vendor to provide services for the benefit of any other client
of ING regardless of whether such Major Vendor shall continue to be available to
provide services to the Program on the proposed terms. The terms of ING’s
contracts with Major Vendors shall be consistent with ING’s responsibilities,
duties and obligations under, and not in conflict with the terms and conditions
of, this Agreement, the Trusts and the ABA Members Collective Trust, including,
without limitation, Section 9.09. Notwithstanding the foregoing, ABA RF’s
approval under this Section shall not be required for

 

23



--------------------------------------------------------------------------------

the renewal or reengagement of a Major Vendor previously approved by ABA RF,
provided that the terms of such renewal or reengagement (other than fees) are
not materially different than those previously approved by ABA RF.

9.07 Indemnification of ABA RF by Major Vendors. ING shall use its best efforts
to obtain from Major Vendors engaged primarily for the benefit of the Program
indemnification of the Indemnified Persons for any act or omission of such Major
Vendors, with provisions similar to the provisions of Article 11.

9.08 Non-Competition. During the term of this Agreement or any successor
agreement hereto and for two years following the Transfer Completion Date,
neither ING nor its Affiliates shall either directly or indirectly, alone or
with others, knowingly interfere with ABA RF’s relationships with Qualified
Employers including, but not limited to, contacting past, present or prospective
Employers for the purpose of offering them competing or alternative retirement
plan services as part of a sales or marketing effort focused primarily on a
sector of or the entire legal community. ABA RF hereby acknowledges that ING (or
its Affiliates) currently is and may in the future be engaged in sales and
marketing activities involving competing or alternative retirement plan services
for qualified retirement plans of the type maintained under the Program that may
reach sectors of the legal community in a coincidental manner and that such
activities are not prohibited by this Section, provided that ING (or an
Affiliate, as applicable) has used commercially reasonable efforts to mitigate
inclusion of Qualified Employers in such activities. This Section shall survive
termination of this Agreement.

9.09 Confidentiality. Except as provided below, ING shall hold in strict
confidence all Program Data and Records and shall use such Program Data and
Records only to perform its obligations under this Agreement and to fulfill its
obligations in connection with the Program. ING acknowledges that it has no
right or title in or to (including without limitation copyright rights in) the
Program Data and Records and collections or compilations of such Program Data
and Records. To the extent ING would have any right or title in or to the
Program Data and Records and collections or compilations of such Program Data
and Records, it hereby assigns to ABA RF all of such rights (including without
limitation copyright rights). ING may disclose Program Data and Records as
necessary for ING to perform its obligations under this Agreement, but wherever
possible, ING shall disclose Program Data and Records only to ABA RF,
individuals within the ING organization and third parties engaged by ING who
have a need to know such information in order for ING to perform its obligations
under this Agreement and to fulfill its obligations in connection with the
Program; provided, however, that ING shall use its best efforts to cause third
parties who have access to Program Data and Records to enter into a
confidentiality agreement with respect to such Program Data and Records. ING
acknowledges that the foregoing obligations include the obligation of ING not to
reveal: (i) any such Program Data and Records regarding individual Participants,
Employers or Investment Fiduciaries or (ii) any Program Data or Records that
could be used directly or indirectly to identify an individual Participant,
Employer or Investment Fiduciary except when the Participant, Employer or
Investment Fiduciary so requests. The foregoing obligations shall not apply to
any of the following: (w) information rightfully known to ING, without
continuing restrictions on disclosure, prior to being supplied to ING as part of
the Program Data and Records, (x) information that is or becomes generally known
to the public or in the trade other than through a failure on the part of ING to
observe its obligations hereunder, (y) information that is

 

24



--------------------------------------------------------------------------------

independently developed or rightfully obtained without continuing restrictions
on disclosures from third parties by ING otherwise than under the Program or
(z) information that ING must disclose to comply with federal or state statutory
or regulatory requirements or pursuant to a judicial or administrative order;
provided that ING shall consult with ABA RF prior to making any such disclosure
to the extent possible and shall provide ABA RF reasonable notice to enable ABA
RF to resist any disclosure pursuant to clause (z). This Section shall survive
termination of this Agreement.

9.10 Copyright of Program Data and Records, Trusts and ABA Members Plans;
Trademarks. ING shall not interfere with or otherwise impede ABA RF’s efforts to
protect the Program Data and Records, Trusts and the ABA Members Plans by
copyright or the trademarks owned by ABA RF or the ABA, and ING shall not
infringe on any such copyrights or trademarks. ING shall have the right and
license to reproduce and distribute the Trusts and ABA Members Plans and to use
the ABA RF and ABA trademarked logos to the extent necessary or appropriate in
connection with the performance of its duties under this Agreement. If requested
by ABA RF, ING shall, to the extent reasonably practicable, include a copyright
or trademark notice or other proprietary rights legend on all human, electronic
and machine readable copies of the Program Data and Records, the ABA Members
Collective Trust, the Trusts and ABA Member Plans, including any electronic data
files containing the Program Data and Records, Trusts and ABA Members Plans and
the media for such data files. The form and content of any such notice or legend
shall be determined by ABA RF. ING acknowledges and agrees that the provisions
of this Section apply to any Internet site, domain name or similar item used by
ING in connection with the Program.

9.11 Technology.

(a) No Changes Without Approval. ING covenants that it shall make no change that
diminishes the functionality or performance of, or decreases to any significant
degree the resource efficiency of, any technology used to perform its services
hereunder without first obtaining written approval from ABA RF.

(b) Enhancements. ING covenants that until the Date of Termination, its services
hereunder shall be supplemented and enhanced from time to time in order to make
available any technological advancements or improvements in the methods of
delivering such services to similarly situated clients. Furthermore, ING shall
make available to ABA RF any supplement, enhancement or improvement made
generally available to other similarly situated clients and on reasonable
economic terms that are no less favorable than the terms offered to similarly
situated clients or as otherwise agreed to in advance by the parties.

(c) Software Updates. ING or its Affiliates shall use its commercially
reasonable efforts to support the versions and revisions of all technology,
including software, necessary to support its services including interfaces with
applicable Program Trustee software.

(d) Software Consents. ING shall comply with (to the extent that the terms of
such consents are communicated to ABA RF in writing), all consents for ABA RF to
use any of ING or ING’s third party software as necessary to provide services
hereunder. ING shall, at its cost, obtain, and ING and ABA RF shall comply with
(to the extent that the terms of

 

25



--------------------------------------------------------------------------------

such consents are communicated to ABA RF in writing), all consents with ING’s
third party software vendors that are necessary to deliver to receive ING’s
services hereunder and under the Program Interface Agreement.

9.12 Notice of Change in Status or Regulatory Action. Subject to applicable laws
and regulations, ING shall promptly notify ABA RF of any notice by any
governmental agency of the intent to place material limitation on the activities
of ING or its Affiliates that relate to or affect the Program. ING shall notify
ABA RF of such information as soon as practicable once such information is
available for public disclosure.

9.13 Performance by Affiliates.

(a) In General. The parties acknowledge that ING may cause one or more of its
Affiliates to perform services in satisfaction of ING’s obligations under this
Agreement. ING shall be liable to the same extent as if ING had directly
performed such obligation and related duties. ING further agrees, and it shall
take any and all action as shall be necessary to require, that any obligation
imposed on it hereunder shall also be assumed by any Affiliate it designates to
perform any activity hereunder, and to the extent of such designation, ABA RF
shall have the same rights with respect to such Affiliate as ABA RF has with
respect to ING. In furtherance thereof, but not as a limitation, ING agrees each
such Affiliate shall be subject to, and that it shall take any and all action as
shall be necessary to cause each such Affiliate to be subject to all the
provisions of this Article 9 and Sections 11.04, 11.05, 11.06, 11.07, 11.11,
13.05, 13.07 and 13.10, as if such Affiliate were a party to this Agreement.

(b) Performance of Services by IPS. ING represents that it has entered into an
agreement with IPS pursuant to which IPS shall provide on behalf of ING all
services that ING is obligated to perform hereunder. Services performed by IPS
pursuant to such agreement shall for purposes of this Agreement be treated as
performed by ING, but neither the engagement of IPS nor the performance of
services thereby shall relieve ING of any responsibility or liability imposed
upon ING under this Agreement with respect to such services. IPS, as a signatory
to this Agreement, represents that it shall be obligated to perform all services
that ING is obligated to perform hereunder and, notwithstanding the fact that
IPS may cease to be an Affiliate of ING, ABA RF shall have the same rights with
respect to IPS as ABA RF has with respect to ING.

9.14 Authorization. ING and ABA RF each represents and warrants to the other, as
of the Effective Date, that:

(a) it has the requisite corporate power and authority to enter into this
Agreement and to carry out the transactions contemplated by this Agreement;

(b) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by the requisite corporate action on the part of such party and shall
not constitute a violation of any judgment, order or decree;

(c) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement shall not
constitute a material default under any material contract by which it, its
Affiliate, or any of its material assets are bound, or an event that would, with
notice or lapse of time, or both, constitute such a default; and

 

26



--------------------------------------------------------------------------------

(d) there is no proceeding pending or, to the knowledge of the party, threatened
which challenges or may have a material adverse effect on this Agreement or the
transactions contemplated by this Agreement.

9.15 Business Continuity. (a) ING represents, warrants and covenants that it and
the Affiliates used by it to satisfy its obligations under this Agreement have
policies, procedures and technology resources that are designed to be
sufficient, on a commercially reasonable basis, such that a natural or other
disaster at the primary location or locations from which ING provides its
services would not result in undue interruption of the services required
hereunder or the loss of the Program Data and Records. In furtherance thereof,
ING shall maintain plans with respect to business continuity and disaster
recovery activities for the services required under this Agreement. On an annual
basis, ING shall update such business continuity plan based on testing results
and technology modifications and shall provide a copy of the revised plan to ABA
RF. ING shall notify ABA RF promptly if ING makes any material changes to its
business continuity plan.

(b) ING shall maintain processes and procedures that result in at least daily
backup of all Program Data and Records. Such backup processes shall ensure that
Program Data and Records are recoverable to prevent data loss as a result of
computer component or facilities failures. ING shall store a copy of the data
necessary for full system recovery in a secured off-site storage location. All
other facilities that are used to provide backup services in accordance with the
business continuity plan shall be located on a separate power grid and no less
than 25 miles away from the facility where data is originally generated or
processed or where services are provided.

(c) ING shall perform physical security functions at ING facilities. ING’s
physical security procedures shall, at a minimum, be consistent with standards
at well-managed operations performing services similar to the services required
under this Agreement, including the use of appropriate equipment and software to
implement security solutions.

ARTICLE 10 FEES AND EXPENSES

10.01 ING’s Fees. ING shall be compensated under the Program by payment of the
Program Expense Fee in accordance with the terms contained in Appendix B hereto.
The Program Expense Fee shall be in consideration of ING’s performance of
services hereunder (including the services performed on ING’s behalf by IPS as
contemplated by Section 9.13). Appendix B shall set forth all of the fees
payable to ING in connection with the Program as of the Effective Date, and no
provision of ING’s agreement with IPS, the ABA Members Collective Trust or the
Trusts shall entitle ING to additional compensation.

Except as provided in the following paragraph, if ING is offered or becomes
entitled to any other fees, or revenue from any other party, as a result,
directly or indirectly, of its engagement hereunder or its status as provider of
services hereunder or as provider of administrative services to the ABA Members
Collective Trust it shall report such amounts to ABA RF and use them solely for
the benefit of the Participants and Investment Fiduciaries, except to the extent
the parties agree to in writing that such amounts may be retained by ING as
additional fees.

 

27



--------------------------------------------------------------------------------

ING hereby represents that the fees set forth in Appendix B take into account
so-called “float”, as described in Department of Labor Field Advice 2002-3,
earned with respect to amounts payable to or by the Program which shall be
retained by ING as additional compensation for services under this Agreement. As
soon as is practicable after each anniversary of the Effective Date, ING shall
provide to ABA RF the information described in such Field Advice with respect to
such “float” so that ABA RF can determine the reasonableness of such fees.

As soon as is practicable following each anniversary of the Effective Date, ING
shall provide to ABA RF, on an annual basis, information regarding revenues
received with respect to Program assets invested through the Self-Managed
Option.

10.02 Additional Services. ING’s obligations to perform services not required or
agreed to under this Agreement shall be conditioned on ABA RF’s agreement to
allow ING to charge a reasonable additional fee for such services and the
completion of a Purchase Order as contemplated under the terms of this
Agreement. If the cost to ING to provide additional services is minimal both
individually and in the aggregate with respect to additional services performed
within any three-month period (from the Effective Date through the date such
services are contemplated), then ING shall be deemed to have waived its right to
an additional reasonable fee pursuant to this Section.

ARTICLE 11 LIMITATION OF LIABILITY AND INDEMNIFICATION

11.01 Limitation of Liability for Instructions from Participants, Employers or
Investment Fiduciaries. Except as otherwise provided by laws or regulations,
neither ABA RF nor ING (in each of its various capacities under the Program)
shall be liable for any act or omission made in accordance with its obligations
under this Agreement, the ABA Members Plans or the Trusts to the extent that
such act or omission was made in good faith, without negligence, and in
accordance with this Agreement, an instruction or information provided by a
Participant, Employer, Investment Fiduciary or a duly authorized agent thereof,
where the party in question had no reason to believe that such instruction or
such information was not in Good Order or an instruction or information provided
by the Program Trustee. This Section shall survive the termination of this
Agreement.

11.02 Limitation of Liability For Instructions From ABA RF. Except as otherwise
provided by laws or regulations, ING shall not be liable to ABA RF (or other
Indemnified Persons) for any act or omission made in good faith, without
negligence, and in accordance with the express advance written approval or
instructions of ABA RF under this Agreement. This Section shall survive the
termination of this Agreement.

11.03 Limitation of Liability for Acts of Third Parties. Except as otherwise
provided by laws or regulations, neither ABA RF nor ING (in each of its various
capacities under the Program) shall be liable for any act or omission of any
person or entity (other than an affiliate of ABA RF, in the case of ABA RF, or
an Affiliate or a Major Vendor, in the case of ING), that acts or has acted as a
fiduciary or service provider to a Plan, a Trust or the ABA Members Collective
Trust. ING shall not be liable for any act or omission of Northern Trust or its
affiliates. This Section shall survive the termination of this Agreement.

 

28



--------------------------------------------------------------------------------

11.04 Indemnification. ING agrees to defend, indemnify and hold harmless ABA RF,
its then-present and former officers, directors, advisory directors, employees,
the ABA, and its then present and former officers, and the Board of Governors
(the “Indemnified Persons”) against any and all direct expenses (including
attorneys’ fees, subject to Section 11.05), judgments, fines, penalties
(including any civil penalties assessed under Section 502(1) of ERISA) and
amounts paid in settlement, actually and reasonably incurred in connection with
any threatened, pending or current action, suit, proceeding or claim, whether
civil, criminal, administrative or otherwise, and the amount of any adverse
judgment entered against any of them and reasonable expenses attendant thereto
by reason of any of ING’s acts or omissions in connection with the Program. For
purposes of this Agreement, the acts or omissions in connection with the Program
of any Major Vendor shall be deemed to be the acts or omissions in connection
with the Program of ING. For the above defense, indemnity and hold harmless
provision to apply (a) the Indemnified Persons shall inform ING promptly of any
claims threatened or made against any Indemnified Person, (b) the Indemnified
Persons shall cooperate fully with ING in responding to such threatened or
actual claims, and (c) any settlement agreement shall require the written
approval of ING and the affected Indemnified Persons, which consent shall not be
unreasonably withheld or delayed. Except to the extent an Indemnified Person
shall have been determined to be entitled to the payment of expenses of separate
counsel pursuant to Section 11.05, ABA RF shall be entitled to act under this
Section 11.04 on behalf of all Indemnified Persons who are directors, officers
or employees of ABA RF. This Section shall survive termination of this
Agreement.

11.05 Counsel for Indemnified Persons. ING agrees to cooperate fully with the
Indemnified Persons in responding to any threatened or actual claims. Each
Indemnified Person shall have the right to employ counsel in its, his or her
sole discretion. However, none of ING, the Trusts nor the ABA Members Collective
Trust shall be liable (a) for any legal or other expenses incurred in connection
with any such threatened, pending or current action, suit, proceeding or claim
(whether civil, criminal, administrative or otherwise), or defense to any of the
foregoing, that were not specifically authorized by ING or (b) for reasonable
attorneys’ fees for the Indemnified Persons unless ING shall have received a
written opinion reasonably acceptable in form and substance to ING of counsel
reasonably acceptable to ING (and which counsel shall not represent or otherwise
be affiliated with any of the Indemnified Persons) that there exists a material
conflict of interest either (y) between (i) such Indemnified Persons and
(ii) ING or (z) among such Indemnified Persons, each in the conduct of the
response to a threatened claim or in the conduct of the defense of an actual
claim in which event ING shall be liable for the reasonable legal expenses of
each counsel whose appointment is necessary to resolve such conflict.

11.06 Contribution. In order to provide for just and equitable contribution in
circumstances in which the terms of Section 11.03 are applicable, but the
indemnification provided for therein is held for any reason to be unavailable or
unenforceable, the Indemnified Persons shall contribute to the aggregate
expenses (including attorneys’ fees, subject to Section 11.05), judgments,
fines, penalties (including any civil penalties assessed under Section 502(1) of
ERISA) and amounts paid in settlement, actually and reasonably incurred in
connection with

 

29



--------------------------------------------------------------------------------

any threatened, pending or current action, suit, proceeding or claim, whether
civil, criminal, administrative or otherwise, which such Indemnified Persons and
ING may be subject to or liable for, in the following proportions: the
Indemnified Persons collectively shall contribute one-one thousandth of one
percent (0.001%) of such losses, claims, damages, expenses and liabilities, and
ING shall contribute the balance thereof. ING shall have no other right of
contribution from any of the Indemnified Persons.

11.07 Enforcement of Rights. If an Indemnified Person is reasonably required to
bring any action to enforce rights or collect monies due under this Article and
is successful in such action, ING shall reimburse such Indemnified Person or its
subrogee for reasonable fees (including attorneys’ fees in accordance with
Section 11.05) and expenses incurred in bringing and pursuing such action.

11.08 Joint Defense Arrangements. In the event of any litigation, investigation
or proceeding involving the Program in which ABA RF and ING both are named as
respondents or defendants, and, at the reasonable request of ING, ABA RF shall
enter into a commercially reasonable joint defense agreement with ING pursuant
to which ING shall authorize ING to be represented by counsel selected by ABA RF
in such defense, provided that ABA RF determines that such joint defense
agreement (i) does not interfere with the ABA RF’s defense of such litigation or
the ABA RF’s rights to indemnification from any other party or parties or ABA
RF’s right to coverage by applicable insurance, (ii) ING irrevocably waives any
claim of conflict of interest with respect to such joint defense agreement
unless terminated by ING pursuant to (iv) below, (iii) ING agrees to pay to ABA
RF any additional net costs incurred by it as a result of entering into and
complying with such joint defense agreement, (iv) ABA RF and ING each have the
right to terminate such joint defense agreement, prior to the settlement or
compromise of such investigation or action or the entry of judgment with respect
thereto, in the event either party shall reasonably determine that such joint
defense agreement interferes with their defense or is reasonably likely to
result in a conflict of interest, and (v) ING shall irrevocably waive any right
to complain, object to or bring legal action of any type whatsoever with respect
to any action (or inaction) by ABA RF or its counsel taken (or not taken) while
such joint defense agreement is in effect. This provision shall survive the
termination of this Agreement.

11.09 Supplemental Indemnification. Indemnification pursuant to this Article is
intended to be supplemental to any other rights to indemnification available to
the Indemnified Persons. Nothing herein shall be deemed to diminish or otherwise
restrict the Indemnified Persons’ rights to indemnification under applicable
laws.

11.10 Interests of ABA Members Collective Trust, Trusts and ABA Members Plans.
The Program Trustee shall represent the ABA Members Collective Trust and the
Trusts in any arbitration, suit or legal proceeding in any court or before any
other body or tribunal. ABA RF, as sponsor of the ABA Members Plans, shall
represent the ABA Members Plans in any arbitration, suit or legal proceeding in
any court or before any other body or tribunal; provided, however, that if ING,
the Program Trustee, the Trusts or the ABA Members Collective Trust is also
involved in such arbitration, suit, or legal proceeding, the Program Trustee
shall control the arbitration, suit or legal proceeding on behalf of the Program
(except to the extent provided in 13.02 and 13.03), including but not limited to
selecting counsel, determining the appropriate litigation strategy, and
determining (to the extent possible) the forum for such arbitration, suit or
proceeding.

 

30



--------------------------------------------------------------------------------

11.11 Payment of Expenses. Expenses (including attorneys’ fees) specifically
authorized by ING pursuant to Section 11.05 and actually and reasonably incurred
by the Indemnified Persons in defending against or responding to such threatened
or actual claims shall be paid by ING as they are incurred.

11.12 Error. Notwithstanding any of the forgoing, ING shall be responsible for
the direct expenses incurred by a Participant or Employer to the extent such
direct expense was due to ING’s error in the performance or non-performance of
services provided under this Agreement. At the request of or in cooperation with
an Employer, in the event of an Employer’s or Participant’s error, ING shall
take all practicable measure to correct such error and may be entitled to
reasonable compensation for any material costs incurred in such undertaking to
take corrective measures, as mutually agreed to by the Employer and ING.

ARTICLE 12 TERMINATION OF AGREEMENT

12.01 Termination by ING. ING may not terminate this Agreement prior to the
close of business on the fifth anniversary of the Effective Date (the “Initial
Term”), except that ING may terminate this Agreement for Cause, as defined in
Section 12.02, at any time, upon six (6) months prior delivery of a Notice of
Termination, which Notice of Termination may be delivered only at or after the
end of any correction or cure period provided in Section 12.02. ING may
terminate this Agreement effective at the end of any quarter coinciding with or
following the expiration of the Initial Term by delivering a Notice of
Termination to ABA RF at least twelve (12) months prior to the Date of
Termination specified therein.

12.02 Termination For Cause by ING. The following behavior shall constitute
Cause under this Agreement, which shall serve as a basis for ING’s right to
terminate this Agreement pursuant to Section 12.01:

(i) the offering directly or indirectly to Qualified Employers by ABA RF of any
investment product that is not offered pursuant to the terms of this Agreement
and is marketed for use in qualified retirement plans; or

(ii) the offering directly or indirectly to Qualified Employers by the ABA or
its agents (other than any plan offered to employees of the ABA) of any
investment product that is not offered pursuant to the terms of this Agreement
and is marketed principally for use in qualified retirement plans, if within
sixty (60) days of the date on which ABA RF becomes aware of such offering or a
proposal to commence such offering, the ABA or its agents or affiliates have not
ceased such offering or ABA RF has not reached an agreement with ING as to the
conduct of the offering; provided that if ABA RF or ING becomes aware of such an
offering or proposal, it shall give prompt written notice to the other, and ABA
RF shall be deemed aware of such offering on the date on which it gives or
receives such notice, as applicable; or

 

31



--------------------------------------------------------------------------------

(iii) any material violation of this Agreement that ABA RF fails, within thirty
(30) days of receipt of written notice thereof from ING to correct, or as to
which ABA RF fails to reach a written agreement with ING, as to an appropriate
time frame for correction or other resolution and which is not corrected or
otherwise resolved within such appropriate time frame.

12.03 Termination by ABA RF. ABA RF may terminate this Agreement at any time by
delivery to ING of a Notice of Termination at least six (6) months prior to the
Date of Termination specified therein.

12.04 Consent to Termination. All Participants, Investment Fiduciaries and
Employers shall be deemed to have consented to such termination and shall have
no right to withhold such consent.

12.05 Notice of Termination. If ABA RF terminates all or a portion of this
Agreement pursuant to Section 12.03, its Notice of Termination shall specify
(a) whether an Extension Period is required and (b) the length of any such
Extension Period. If ING terminates all or a portion of this Agreement pursuant
to Section 12.01, ABA RF may require an Extension Period by furnishing ING,
within forty-five (45) days following ABA RF’s receipt of ING’s Notice of
Termination, with a written notice specifying the length of any such Extension
Period. After any such Notice of Termination is given, regardless of whether an
Extension Period is required, ING shall continue to provide all services
(including sales and marketing services as described in the then-current Annual
Sales and Marketing Plan or as otherwise agreed to in writing by the parties)
under this Agreement through the Transfer Completion Date. Additionally, ING
shall use its best efforts to cooperate with the appropriate successor vendor
regarding the orderly transfer of Program services.

12.06 Extension Period. Any Extension Period shall be a sufficient period of
time after the Date of Termination to permit an orderly transfer of its
responsibilities to a successor recordkeeper, which Extension Period shall not
exceed one (1) year from the Date of Termination, unless ABA RF and ING
otherwise agree in writing. If an Extension Period is required pursuant to
Section 12.05, the Transfer Completion Date shall be the end of such Extension
Period.

12.07 Conversion. No later than the Transfer Completion Date, ING shall provide
ABA RF with Program Data and Records pursuant to Section 12.08. ABA RF may
require that, from the date Notice of Termination is given until the Transfer
Completion Date, ING cooperate with a successor recordkeeper and assist in such
recordkeeper’s development and implementation of a conversion program by
furnishing such assistance as is reasonably necessary for the development and
implementation of a conversion program; provided, however, that ING shall
receive reasonable compensation for such services.

12.08 Transfer to Successor Recordkeeper. After the date Notice of Termination
is given and as promptly as practicable after ING receives a written request
from ABA RF and no later than the Transfer Completion Date, ING shall provide to
a successor recordkeeper, (a) two (2) copies of all Program Data and Records
maintained electronically and established and maintained pursuant to this
Agreement in their then-current form and (b) the then-current

 

32



--------------------------------------------------------------------------------

Program Data and Records. Such Program Data and Records shall be timely and
accurate and shall be provided in the format and layout used by ING, with
complete and accurate descriptions and explanations of the fields, formats and
layouts of the computerized Program Data and Records.

12.09 Maintenance and Disposition of Program Data and Records. For one year
following the Transfer Completion Date, ING shall maintain one copy of all
Program Data and Records that are maintained electronically on magnetic tape for
the last accounting period for which ING was responsible under this Agreement
and that are Participant, Plan, Employer or Investment Fiduciary records. At the
end of such one year period, to the extent permitted by applicable law and the
customary practices of ING with respect to such matters, ING shall destroy all
copies of Program Data and Records in its possession and control, unless ABA RF
and ING shall otherwise agree in writing. This Section shall survive termination
of this Agreement. Prior to any such destruction, ING shall provide to ABA RF a
copy of any such Program Data and Records to be destroyed by ING. The copy shall
be in electronic or such other form as may be reasonably requested by ABA RF;
provided, however, that ABA RF shall pay the reasonable expenses associated with
making such copy if the format requested is not the standard format in which ING
maintains such Program Data and Records. Upon request by ABA RF, ING shall
provide a description or samples of such standard format.

ARTICLE 13 MISCELLANEOUS

13.01 Plan Disqualification. Upon a written determination by the Internal
Revenue Service, that a Plan is no longer qualified under the Code, ING shall,
in consultation with ABA RF, inform the Program Trustee that the Plan no longer
is a qualified investor.

13.02 Agents of ABA RF. With respect to any provision of this Agreement, but
subject to applicable laws and regulations, the Board may designate in writing
to ING one or more authorized representatives to act on behalf of ABA RF, in
which case ING shall be entitled to communicate with such representatives, until
such time as ABA RF provides written notice to the contrary, and actions by such
representatives shall be binding.

13.03 Good Faith. Both ABA RF and ING shall have an obligation to consent,
respond, agree, provide notice, give and consider comments or recommendations,
negotiate, approve, cooperate and otherwise act in good faith and on a
reasonably timely basis with respect to each provision of this Agreement, the
ABA Members Collective Trust and the Trusts. Even if not expressly stated
herein, no consent, approval or endorsement of ABA RF or ING under this
Agreement shall be unreasonably withheld or delayed.

13.04 Compliance with Laws. ING shall comply and, to the extent that ING’s
services under this Agreement relate to the ABA Members Collective Trust or the
Trusts, shall assist the ABA Members Collective Trust and the Trusts in
complying and shall cooperate in assisting ABA RF and any other person or entity
providing such services in complying with all applicable employee benefit,
securities, banking and insurance laws and regulations. ABA RF shall comply,
shall cause the ABA Members Plans and the Trusts to comply and shall cooperate
in assisting ING and any other person or entity providing such services in
complying with all applicable employee benefit, securities, banking and
insurance laws and regulations, including

 

33



--------------------------------------------------------------------------------

without limitation by providing any information reasonably available to ABA RF
that is reasonably requested by ING and by assisting ING in obtaining such other
information as may be reasonably requested by ING, each in connection with
action taken by ING under this Agreement or to obtain any opinion letter,
ruling, no-action letter or interpretive request filed with or requested from
the Internal Revenue Service, the Department of Labor, the SEC or any similar
state securities regulatory authority.

13.05 Audits. As sponsor of the ABA Members Plans and on behalf of Participants,
Employers and Investment Fiduciaries, ABA RF may, for the purpose of providing
assurance that ING is fulfilling its obligations under this Agreement, the ABA
Members Collective Trust and the Trusts, at any time and from time to time,
audit (either by itself or through auditors it may appoint), the facilities,
operations and Program records of ING that relate to ING’s fulfillment of its
duties, responsibilities and obligations under this Agreement, the ABA Members
Collective Trust and the Trusts. ING shall cooperate with ABA RF or auditors
appointed by ABA RF for such purpose. The cost of such audit shall be paid from
ABA RF’s own funds unless such audit discloses an error in Program accounting or
records that requires an adjustment to Participants’ accounts, a change in ING’s
internal accounting procedures or discloses ING’s failure to comply with Service
Standards, in which case ING shall pay such cost. Nothing in this Section shall
give ABA RF the right to a financial audit of ING.

13.06 Amendment. This Agreement may be amended only by a written instrument
executed by ABA RF and ING. All Participants, Employers and Investment
Fiduciaries shall be deemed to have consented to any such amendment and shall
have no right to withhold such consent.

13.07 Assignment; Change of Control. Subject to the terms and conditions of this
Section 13.07, neither ABA RF nor ING may assign its rights or obligations under
this Agreement without the other’s prior written consent. For purposes of this
Section, a merger, reorganization or transfer of substantially all of the assets
of ABA RF to a successor organization shall not constitute an “assignment” of
this Agreement, but any “Change of Control”, as defined in this Section 13.07,
of ING or IPS, shall constitute an “assignment” of this Agreement and entitle
ABA RF to terminate this Agreement pursuant to Section 12.03, but with such
notice period as ABA RF shall determine in its sole discretion. For purposes of
this Section:

(a) a Change of Control of ING shall be deemed to occur if and when:

(1) a merger, consolidation or reorganization of ING or the transfer of
substantially all its assets to a successor organization occurs, unless ING is
the survivor in any such transaction and (A) it is not controlled by another
organization and (B) persons who were shareholders of ING immediately before
such transaction own more than 50% of the combined voting power of ING
immediately after such transaction;

(2) any person, including a “person” as such term is used in Section 14(d)(2) of
the Securities Exchange Act of 1934, as

 

34



--------------------------------------------------------------------------------

amended (the “1934 Act”), is or becomes a beneficial owner (as such term is
defined in rule 13-d(3) under the 1934 Act), directly or indirectly, of
securities of ING, representing more than 50% of the combined voting power of
ING’s outstanding securities;

(3) any plan or proposal for the liquidation of ING is adopted by the
stockholders of ING; or

(4) all or substantially all of the assets of ING are sold, liquidated or
distributed; and

(b) A Change of Control of IPS shall be deemed to occur if and when:

(1) a merger, consolidation or reorganization of IPS or the transfer of
substantially all its assets to a successor organization occurs, unless IPS is
the survivor in any such transaction;

(2) any plan or proposal for the dissolution or winding up of the affairs of IPS
is adopted by owners of the membership interests of IPS; or

(3) all or substantially all the assets of IPS are sold, liquidated or
distributed.

13.08 No Third Party Beneficiaries. This Agreement is entered into solely
between, and may be enforced only by ABA RF and ING, and this Agreement shall
not be deemed to create any rights in third parties or to create any obligations
of a party to any such third parties; provided, however, that this Section 13.08
shall not be interpreted as interfering with the rights of any Indemnified
Person under Article 11 hereof.

13.09 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois applicable to agreements to be
performed in that state (without regard to choice of law principles thereunder).

13.10 Resolution of Disputes.

(a) Negotiation Procedure. The parties agree to address disagreements and
disputes arising out of or related to this Agreement or the breach thereof
through the procedures set forth in this Section before resorting to legal
proceedings. Each party shall designate an employee who shall be the initial
contact for resolving disputes. Each party shall raise any questions,
disagreements or disputes falling within the scope of this Section with the
designated employee of the other party. The designated employees shall work
together to resolve the relevant issue in a manner that meets the interests of
both parties, or until the issue is referred to designated officers of the
parties as set forth below. Each party shall also designate an officer or
director who shall review disagreements or disputes that the designated
employees are unable to resolve. These officers shall work together to resolve
the disputes so referred in a manner that meets the interests of both parties,
either until such agreement is reached, or until an impasse is declared by
either party.

 

35



--------------------------------------------------------------------------------

(b) Exclusive Jurisdiction. ABA RF and ING agree that the federal District Court
for the Northern District of Illinois shall have exclusive jurisdiction over any
disputes hereunder; provided, however, that if such Court shall determine that
it does not have jurisdiction under any such dispute, ABA RF and ING agree that
the Circuit Court of Cook County, Illinois shall have such exclusive
jurisdiction.

13.11 Notice. All notices, requests or other communications to be given by ABA
RF or ING to the other under this Agreement shall be considered properly given
if (a) delivered in person, (b) delivered by overnight courier (with signed
acknowledgment or receipt) mailed by first-class United States mail, postage
prepaid, registered or certified with return receipt requested or (c) sent by
facsimile, confirmed by telephone by the sender, each at the following address:

ING Life Insurance and Annuity Company

John Todd

Assistant Secretary

One Orange Way, C1S

Windsor, Connecticut 06095

Facsimile: (860) 580-4897

ING Institutional Plan Services LLC

Beth Halberstadt

Senior Vice President

Program Director

ABA Retirement Funds

ING

One Heritage Drive

Quincy, Massachusetts 02171

Facsimile: (617) 376-4640

With a copy to:

Tina A. Campbell

Chief Counsel

ING

One Heritage Drive

Quincy, Massachusetts 02171

Facsimile: (617) 376-4602

 

36



--------------------------------------------------------------------------------

ABA Retirement Funds

321 N. Clark Street

16th Floor

Chicago, Illinois 60654

Attention: Executive Director

Facsimile: (312) 988-5032

With a copy to:

Sidley Austin LLP

1 South Dearborn

Chicago, Illinois 60603

Attention: Robert A. Ferencz

Facsimile: (312) 853-7036

All notices, requests or communications shall be deemed given (y) upon the
expiration of five (5) Business Days after deposit if mailed or (z) upon receipt
by the addressee if given in person, by courier or by facsimile. If any
communication is tendered to a party and the delivery thereof is refused by such
party, such communication shall be effective upon the tender. Either ING or ABA
RF may change the address to which notices are to be delivered by written notice
to the other party as provided in this Section. All notices, accountings,
reports and other communications by ING to Participants, Employers and
Investment Fiduciaries shall be delivered in accordance with and otherwise
governed by the applicable provisions of the Trusts and the ABA Members
Collective Trust.

13.12 Use of Electronic Media. ABA RF hereby consents to the electronic
transmission of all communications, information and documents (including forms)
to Employers, Participants and Investment Fiduciaries required or permitted by
this Agreement.

13.13 Severability of Provisions. If any provision of this Agreement is found to
be unenforceable, the other provisions shall remain in effect.

13.14 Waiver. Any agreement by ABA RF or ING to an extension or waiver of any
provision of this Agreement shall be valid only if set forth in an instrument in
writing signed by such party, but such waiver or failure to insist on strict
compliance with such provision shall not operate as a waiver or estoppel with
respect to any subsequent or other failure.

13.15 Captions. The captions or headings in this Agreement are for convenience
only and in no way define, limit or describe the scope or intent of any
provisions or sections of this Agreement.

13.16 Action by ABA RF. Any action required or permitted to be taken hereunder
by ABA RF may be taken by resolution of the Board, by resolution of any duly
authorized committee of, or appointed by the Board or by any officer or agent
duly authorized to take such action by the Board or such a committee.

 

37



--------------------------------------------------------------------------------

13.17 Construction of Terms. The singular may include the plural and vice versa,
unless the context clearly indicates to the contrary. Unless otherwise stated,
all references to Sections and Articles are to Sections and Articles of this
Agreement.

13.18 Execution in Counterparts. This Agreement may be executed in counterparts,
and all the counterparts together shall be considered an original.

13.19 Entire Agreement. This Agreement (including the Appendices hereto and the
Annual Sales and Marketing Plan), together with the Trusts and the ABA Members
Collective Trust and, to the extent applicable, the ABA Members Plans, contains
the entire agreement between the parties, and supersedes all prior agreements,
arrangements and understandings between ING and ABA RF, relating to the subject
matter contained herein.

13.20 Force Majeure. Neither party hereto shall be responsible or liable for its
failure or delay in performance of its obligations under this Agreement arising
out of or caused, directly or indirectly, by circumstances beyond its control
(“Force Majeure”), including, without limitation: war, terrorism, strike, riot,
emergency, civil disturbance, vandalism, explosions, freezes, floods, fires,
tornadoes, hurricanes, acts of God or public enemy, revolutions, or
insurrection.

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
parties hereto on this 6 day of December, 2008, effective as of the Effective
Date (except to the extent the parties are obligated hereunder to take any
action prior to such date) and by ING Institutional Plan Services, LLC in
recognition of its obligations hereunder as described in Section 9.13 of this
Agreement.

 

ING LIFE INSURANCE AND ANNUITY COMPANY By:  

/s/ John F. Todd

Title:   Assistant Secretary ING INSTITUTIONAL PLAN SERVICES, LLC By:  

/s/ Sandra McCarthy

Title:   President ABA RETIREMENT FUNDS By:  

/s/ Harry Hathaway

  President

 

39



--------------------------------------------------------------------------------

APPENDIX A

SERVICE STANDARDS – PERFORMANCE PENALTIES

Service Provider will perform the services as outlined here within the
established service standards set forth below. For all purposes of this
Appendix, Service Provider’s performance is subject to “Good Order”. “Good
Order” has the meaning ascribed to such term in the Agreement and shall be
communicated to Member Firms.

 

1. Employer Service Standards

 

     ACTIVITY/
FUNCTION   

SERVICE STANDARD

  

MEASUREMENT

AND

REPORTING

  

PENALTY FOR

PERFORMANCE

FAILURE

1

   Participant
Statements
(Timeliness)   

Participant statements will be mailed within 10 Business Days after the end of
the calendar quarter or 10 Business Days after the receipt of complete,
accurate, and timely investment performance information (including pricing,
dividends, cap gains and accrual rates), whichever is later.

 

This standard does not apply to Member Firms that have requested that Service
Provider include plan specific notices or other materials with participant
statements or those Member Firms that have requested that their plan’s
statements mailing be delayed.

  

Report showing percentages of timely statements by Employer and in total;
listing any modified Standards by Employer; and listing number of business days
late for each Statement.

 

Due 20 Business Days after end of each Quarter.

   Program Level 1-Penalty: if more than 2% of plans are impacted in a quarter,
a Program level penalty of $75,000 will apply.

2

   Participant
Statements
(Accuracy)    All quarterly participant statements will be accurate as to the
value of the participant’s account, both in aggregate and fund allocation
(excluding any 3rd party data received that is not accurate).   

Report showing a listing of any reissued quarterly statements due to accuracy,
as defined in the Standard.

 

Due 20 Business Days after the end of each calendar quarter.

   Program Level 1-Penalty: if more than 2% of participants are impacted in a
quarter, a Program level penalty of $75,000 will apply.

 

A-1



--------------------------------------------------------------------------------

     ACTIVITY/
FUNCTION   

SERVICE STANDARD

  

MEASUREMENT

AND

REPORTING

  

PENALTY FOR

PERFORMANCE

FAILURE

3

   Payroll
Contributions   

Upon receipt of complete, accurate and timely payroll contribution data, through
Service Provider’s payroll process, and Employer’s reconciled and validated
dollar value received, the applicable payroll contributions will be processed on
to Service Provider’s recordkeeping system and invested into participant
investment elections on the day funds are received provided the funds are
received by 4 P.M. ET.

 

Payroll data received after the applicable cutoff times will be processed the
following Business Day.

  

Report issued monthly identifying any Employers for which Standard not met, the
number of Business Days late and total number of Employers affected.

 

Due 20 Business Days after each month end.

   Program Level-Penalty: the greater of the following penalties will apply:
Level 1) if more than 2% of member firms are impacted in a quarter, a Program
level 1 penalty of $30,000 will apply, or Level 2) for each employer impacted
for which the standard is not met a Program level 2 penalty of $250 will apply
to a maximum of $30,000.

4

   Benefit
Distributions   

Distribution checks will be mailed or electronic payments made in two Business
Days from the receipt of a distribution request that is determined by Service
Provider to be in Good Order. For example, distribution received in Good Order
by Market close Monday, check mailed on Wednesday. If received after Market
close on Monday, check mailed on Thursday. Distributions meeting timeliness
standards that are inaccurate will be considered a performance failure item
unless processed accurately within the two Business Day period based on
instructions received.

 

The following transactions are excluded from this standard: Plans requiring
liquidation of, Qualified Domestic Relations Orders, Plan Initiated Force Outs,
In-Kind Distributions and Annuity Payouts, and corrective distributions
(pursuant to Item 6).

  

Report issued monthly identifying Employers for which Standard is not met, the
number of participants affected and the number of days late for each
participant, and the average delay for affected participants.

 

Due 20 Business Days after each month.

   Program Level 1 - Penalty: if more than 2% of distributions processed are
impacted in a quarter, a Program level penalty of $30,000 will apply.

 

A-2



--------------------------------------------------------------------------------

     ACTIVITY/
FUNCTION   

SERVICE STANDARD

  

MEASUREMENT

AND

REPORTING

  

PENALTY FOR

PERFORMANCE

FAILURE

5

   Participant Loan
Requests   

Loan checks will be mailed or electronic payments made from the custodian in two
Business Days from receipt of the Loan request once that request is determined
by Service Provider to be in Good Order. For example, loan in Good Order
approved by member firm on Monday by Market close, check mailed on Wednesday. If
after Market close on Monday, check mailed on Thursday.

 

Loans meeting the processing timeframes but which are inaccurate will be treated
as a performance failure versus standard unless processed accurately within the
two Business Day period based on instructions received.

  

Report issued monthly identifying Employers for which Standard is not met, the
number of participants affected and the number of days late for each
participant, and the average delay for affected participants.

 

Due 20 Business Days after each month.

   Program Level 1 - Penalty: if more than 2% of loan requests processed are
impacted in a quarter, a Program level penalty of $20,000 will apply.

6

   Fund Transfers    Transfer requests received in Good Order before 4:00 P.M.
ET shall be calculated based on the net asset value of such Business Day and, if
received after 4:00 P.M. ET, shall be calculated based on the net asset value of
the next Business Day.   

Report issued monthly identifying any Employers for which Standard not met, the
number of Business Days late and total number of Employers affected.

 

Due 20 Business Days after each month.

   Program Level 1 - Penalty: if more than 2% of fund transfers processed during
the period are impacted in a quarter, a Program level 1 penalty of $15,000 will
apply.

7

   Annual Year
End Compliance
Testing   

ADP and ACP initial results will be provided by Service Provider within 15
Business Days after data is received in Good Order; provided that such data
shall be received on or before the six week anniversary of the end of the Plan
Year. In the event such data is received after such six week period, initial
results will be provided by Service Provider within 20 Business Days after such
data is received in Good Order. Upon receipt of final testing sign-off and if
corrective distributions are necessary, Service Provider will complete
distribution processing on applicable refunds within 10 Business Days of receipt
of testing signoff received by 4:00 P.M. ET and distribution authorization in
Good Order.

 

Plans requiring specialized testing, self-directed accounts, frozen funds and
other non-standard assets are excluded from this standard.

  

Report issued monthly identifying Employers for which Standard is not met, and
the number of days late for each Employer

 

Due 20 Business Days after each month for the applicable plans based on their
respective plan year end dates.

   Program Level-Penalty: the greater of the following penalties will apply:
Level 1) if more than 2% of member firms are impacted in a year, a Program level
1 penalty of $20,000 will apply or Level 2) for each employer impacted for which
the standard is not met a Program level 2 penalty of $250 will apply to a
maximum of $20,000.

 

A-3



--------------------------------------------------------------------------------

     ACTIVITY/
FUNCTION   

SERVICE STANDARD

  

MEASUREMENT

AND

REPORTING

  

PENALTY FOR

PERFORMANCE

FAILURE

8    5500 Reporting -
Data Request   

Census Data Request to gather information necessary for the preparation of the
5500 Form Series sent to 99% of the Employers no later than the first day of the
fourth month following end of Plan Year.

 

Service Provider will make at least three follow-up requests for census data
from Employers not responding.

 

Service Provider response will be based upon census data returned to the service
provider by the Employer within 30 days. If census data is not returned, Service
Provider’s response will be based on the census data contained in the Census
Data Request.

  

Report issued monthly identifying Employers for which Standard is not met and
the number of days late for each Employer

 

Due 20 Business Days after each month for the applicable plans based on their
respective plan year end dates.

   Program Level-Penalty: the greater of the following penalties will apply:
Level 1) if more than 2% of member firms are impacted in a year, a Program level
1 penalty of $25,000 will apply or Level 2) for each employer impacted for which
the standard is not met a Program level 2 penalty of $250 will apply to a
maximum of $25,000. 9    5500 Reporting -
Production    Service Provider will deliver a Form 5500 to the Member Firm
within six and one-half months following the plan year end provided that data is
received in Good Order by the end of five months after the plan’s year end. For
Good Order data received after such time, a draft Form 5500 will be provided
within 30 days before the extended due date if received 60 days before the
extended due date (i.e., eight and one-half months following the plan year end).
  

Report issued monthly identifying Employers for which Standard is not met and
the number of days late for each Employer

 

Due 20 Business Days after each month for the applicable plans based on their
respective plan year end dates.

   Program Level-Penalty: the greater of the following penalties will apply:
Level 1) if more than 2% of member firms are impacted in a year, a Program level
1 penalty of $50,000 will apply or Level 2) for each employer impacted for which
the standard is not met a Program level 2 penalty of $250 will apply to a
maximum of $50,000. 10    Monthly Plan
Reporting
Database    Monthly Plan Reporting database will be refreshed to Service
Provider’s plan sponsor website within 10 Business Days after the end of the
calendar quarter.   

Report showing whether standard met, and if late, number of days by Employer,
total number of Employers with late postings and average days late.

 

Due 20 Business Days after end of each Quarter.

   Program Level-Penalty: the greater of the following penalties will apply:
Level 1) if more than 2% of member firms are impacted in a quarter, a Program
level 1 penalty of $15,000 will apply or Level 2) for each employer impacted for
which the standard is not met a Program level 2 penalty of $250 will apply to a
maximum of $15,000.

 

A-4



--------------------------------------------------------------------------------

2. Program Level Service Standards

 

     ACTIVITY/
FUNCTION   

SERVICE STANDARD

  

MEASUREMENT

AND

REPORTING

  

PENALTY FOR

PERFORMANCE

FAILURE

11    Participant
Call Center   

The Participant Service Center will adhere to the following service levels
except during major market events or extraordinary call volumes:

 

•        Abandoned Call Rate: less than 3%

 

•        Average Speed of Answer: 90% of calls within 30 seconds

   Report due within 20 Business Days of quarter end.    Program Level 1 -
Penalty: $30,000 for each calendar quarter for which either or both standards
are not achieved. 12    IVR/Internet
Availability    The interactive voice response system (IVR) and internet are
available 24 hours a day, seven days per week. This excludes the time needed for
standard maintenance, updates and enhancements. Otherwise the availability will
be 99% outside of maintenance windows.    Report due within 20 Business Days of
quarter end.   

Program Level 1 - Penalty: $30,000 for each calendar quarter for which the 99%
standard is not achieved.

 

Program Level 1 - Penalty: For any quarter in which availability is less than
97%, an additional penalty of $30,000 will apply.

13    CSR Hours of
Availability    Customer Service Representatives (CSRs) are available Monday
through Friday from 8:00 A.M. – 8:00 P.M. ET on all business days. In the event
the NYSE closes early CSRs will be available through market close.    Report due
within 20 Business Days of quarter end identifying any hours where standard not
met.    Program Level 1 - Penalty: $10,000 per quarter for failure to meet the
benchmark of 99% availability.

 

A-5



--------------------------------------------------------------------------------

Notwithstanding anything in this Appendix A to the contrary, the amount Service
Provider is required to credit or pay for failure to achieve any or all of the
foregoing standards will not exceed in the aggregate $750,000 in any 12 month
period.

The penalties noted in this Appendix A are in addition to the cost of correcting
any financial error.

The ABA RF has a right to waive any of the penalties listed in this Appendix A.

Service Provider will receive credits for achieved Service Standards as follows:

Program-Level Penalty Credits. For each Service Standard for which Service
Provider does not owe a Program-Level 1 Penalty in four consecutive quarters,
Service Provider will receive a credit that Service Provider can apply to a
single future failure to achieve that same Service Standard Program-Level 1
Penalty.

For example: if Service Provider achieves the Payroll Contributions Service
Standard on 98% of payroll contributions in four consecutive quarters, Service
Provider would not owe the Program-Level 1 Penalty for the Payroll Contributions
Service Standard, and Service Provider would receive one Program-Level 1 Penalty
credit. If Service Provider then fails to achieve the Payroll Contributions
Service Standard within the next year, thus triggering the Payroll Contributions
Program-Level 1 Penalty, Service Provider could apply the Payroll Contributions
credit to the Payroll Contributions Program-Level 1 penalty, so that Service
Provider would not owe the Payroll Contributions Program-Level penalty for that
quarter. If the Service Provider fails to meet the Payroll Contributions
Services Standard the next quarter, they will owe the Program-Level 1 Penalty
for that quarter.

 

3. Sales Penalties

Calculation of sales shall start after the “Effective Date”. “Sales” will be
defined as gross plan assets related to new member firms entering the program.
In any year that sales exceed the agreed upon annual sales quota as reflected in
the Annual Sales and Marketing Plan, the excess will count toward future
calendar year goals. These are also separate from fee credits for failure to
meet Service Standards. The following sales penalties shall become effective
January 1, 2010.

Each Calendar Year (12 months)

 

Gross New Sales*

   Penalty

Greater than 60% but less than or equal to 80%

   $ 50,000

Greater than 40% but less than or equal to 60%

   $ 100,000

Less than 40%

   $ 150,000

 

* Percentages are based on the annual sales quota as reflected in the Annual
Sales and Marketing Plan.

 

A-6



--------------------------------------------------------------------------------

4. Additional Reporting

 

    

ACTIVITY/

FUNCTION

  

PURPOSE

  

MEASUREMENT

AND

REPORTING

  

PENALTY FOR

PERFORMANCE

FAILURE

14    Automation Progress Report    Measures the rate at which plans adopt
automated processes to replace manual methods    Report due within 20 days of
quarter end    N/A – Reporting Only 15   

First Call Resolution

 

•     Participant

 

•     Sponsor

   Measures the percentage of calls received that are handled during that call
sessions.    Report due within 20 days of quarter end.    N/A – Reporting Only
16    SDBA Holdings    Reflects account holdings (individual equities, mutual
funds, etc.) at a Plan level.    Report due within 20 days of quarter end.   
N/A – Reporting Only 17    SDBA Main Info.    Provides a breakdown of the
account types, market value for each account.    Report due within 20 days of
quarter end.    N/A – Reporting Only 18    SDBA Positions    Reports at an asset
category level not an individual investment, will reflect mutual fund totals,
equity totals, etc.    Report due within 20 days of quarter end.    N/A –
Reporting Only 19    SDBA Trade    Provides trading activity (on a platform
level) that provides the number of trades made within a given period.    Report
due within 20 days of quarter end.    N/A – Reporting Only 20    Communication
Accuracy    Identifies the number of written and electronic communications (both
drafts for review by ABA RF and actual communications made) that contain
substantive or typographical errors.    Report due within 20 days of quarter
end.    N/A – Reporting Only 21    New Plan Sale Conversion Process   

Service Provider will complete the plan conversion within 10 Business Days after
receipt of final data in Good Order from the Employer.

 

Report issued monthly identifying any Employers for which Standard not met, the
number of Business Days late and total number of Employers affected.

   Report due within 20 days of quarter end.    N/A – Reporting Only 22   
Participant Statements (Accuracy)    Report quarterly participant statements
reissued due to address errors for address changes received in Good Order, but
not processed.    Report due within 20 days of quarter end.    N/A – Reporting
Only 23    Complaints   

Provide copies of all written complaints along with response.

 

Provide summary of all oral complaints specifically as to number and type of
complaint and such other reports as agreed to from time to time by the parties.

   Report due within 20 days of month end.    N/A – Reporting Only

 

A-7



--------------------------------------------------------------------------------

STANDARD COMPLIANCE PROCEDURE:

ABA RF may request the activation of an internal Service Provider quality
standards task force for any Program Level 1 failures to meet these Service
Standards in any three quarters in any 24 consecutive month period.

The task force, if activated, will review all work procedures and processes in
the functional area which is below standard, and develop a comprehensive
analysis of the deficiencies causing the failure to meet standards, along with
suggested corrective actions, and will make a report to the ABA RF within the
time frame reasonably requested by the ABA RF, but in any event no later than 90
days after ABA RF requests activation.

Compliance with all the standards indicated is to be measured and reported upon
to ABA RF at each regular meeting of the Board in a separate Standards
Compliance Report.

In the event of any major employee benefit or tax reform legislation during the
term of this Agreement, these standards will be reevaluated.

 

A-8



--------------------------------------------------------------------------------

APPENDIX B

FEES PAID TO ING

(a) The Program Expense Fee shall be calculated according to the following
schedule as applied to the aggregate value of assets held by the Funds, plus
(A) for each of the first twelve calendar months of the term of this Agreement,
$135,250, (B) for the next twelve calendar months of the term of this Agreement,
$177,850, and (C) for each of the calendar months during the remainder of the
term of this Agreement, $152,850:

 

First $4.0 billion

   0.47 %

Next $1 billion

   0.36 %

Next $1 billion

   0.215 %

Over $6 billion

   0.22 %

(b) As of the first day of each month, the Program Trustee shall convert the
amount of Program Expense Fee payable for such month after any adjustment
required by Appendix A, into a daily asset charge. Such daily charge shall be
accrued each day as a charge against all Fund assets. Such accrued daily charges
shall be paid to ING at the end of each month.

(c) In addition, ING shall be entitled to charge Participants fees for certain
transactions initiated by Participants, subject to ABA RF’s prior written
consent. As of the date hereof, the only such fee is $50.00, charged against the
account of each Participant who initiates a loan request.

 

B-1